                 Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 1 of 35

                                                                                           CL IN IC A L            P RA CT I CE              G UI DE L I NE




                                        Endocrine Treatment of Gender-Dysphoric/
                                        Gender-Incongruent Persons: An Endocrine Society*
                                        Clinical Practice Guideline

                                        Wylie C. Hembree,1 Peggy T. Cohen-Kettenis,2 Louis Gooren,3 Sabine E. Hannema,4
                                        Walter J. Meyer,5 M. Hassan Murad,6 Stephen M. Rosenthal,7 Joshua D. Safer,8
                                        Vin Tangpricha,9 and Guy G. T’Sjoen10




                                                                                                                                                                        Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
                                        1
                                         New York Presbyterian Hospital, Columbia University Medical Center, New York, New York 10032
                                        (Retired); 2VU University Medical Center, 1007 MB Amsterdam, Netherlands (Retired); 3VU University
                                        Medical Center, 1007 MB Amsterdam, Netherlands (Retired); 4Leiden University Medical Center, 2300 RC
                                        Leiden, Netherlands; 5University of Texas Medical Branch, Galveston, Texas 77555; 6Mayo Clinic Evidence-
                                        Based Practice Center, Rochester, Minnesota 55905; 7University of California San Francisco, Benioff
                                        Children’s Hospital, San Francisco, California 94143; 8Boston University School of Medicine, Boston,
                                        Massachusetts 02118; 9Emory University School of Medicine and the Atlanta VA Medical Center, Atlanta,
                                        Georgia 30322; and 10Ghent University Hospital, 9000 Ghent, Belgium


                                                                      *Cosponsoring Associations: American Association of Clinical Endo-
                                                                       crinologists, American Society of Andrology, European Society for
                                                                       Pediatric Endocrinology, European Society of Endocrinology, Pedi-
                                                                       atric Endocrine Society, and World Professional Association for
                                                                       Transgender Health.

                                        Objective: To update the “Endocrine Treatment of Transsexual Persons: An Endocrine Society
                                        Clinical Practice Guideline,” published by the Endocrine Society in 2009.

                                        Participants: The participants include an Endocrine Society–appointed task force of nine experts, a
                                        methodologist, and a medical writer.

                                        Evidence: This evidence-based guideline was developed using the Grading of Recommendations,
                                        Assessment, Development, and Evaluation approach to describe the strength of recommendations
                                        and the quality of evidence. The task force commissioned two systematic reviews and used the best
                                        available evidence from other published systematic reviews and individual studies.

                                        Consensus Process: Group meetings, conference calls, and e-mail communications enabled
                                        consensus. Endocrine Society committees, members and cosponsoring organizations reviewed
                                        and commented on preliminary drafts of the guidelines.

                                        Conclusion: Gender affirmation is multidisciplinary treatment in which endocrinologists play an
                                        important role. Gender-dysphoric/gender-incongruent persons seek and/or are referred to
                                        endocrinologists to develop the physical characteristics of the affirmed gender. They require a
                                        safe and effective hormone regimen that will (1) suppress endogenous sex hormone
                                        secretion determined by the person’s genetic/gonadal sex and (2) maintain sex hormone
                                        levels within the normal range for the person’s affirmed gender. Hormone treatment is not
                                        recommended for prepubertal gender-dysphoric/gender-incongruent persons. Those clinicians
                                        who recommend gender-affirming endocrine treatments—appropriately trained diagnosing
                                        clinicians (required), a mental health provider for adolescents (required) and mental health


ISSN Print 0021-972X ISSN Online 1945-7197                                     Abbreviations: BMD, bone mineral density; DSD, disorder/difference of sex development;
Printed in USA                                                                 DSM, Diagnostic and Statistical Manual of Mental Disorders; GD, gender dysphoria;
Copyright © 2017 Endocrine Society                                             GnRH, gonadotropin-releasing hormone; ICD, International Statistical Classification of
Received 24 July 2017. Accepted 24 August 2017.
First Published Online 13 September 2017                    21                 Diseases and Related Health Problems; MHP, mental health professional; VTE, venous
                                                                               thromboembolism.




doi: 10.1210/jc.2017-01658                   J Clin Endocrinol Metab, November 2017, 102(11):3869–3903             https://academic.oup.com/jcem              3869
              Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 2 of 35
3870   Hembree et al   Guidelines on Gender-Dysphoric/Gender-Incongruent Persons   J Clin Endocrinol Metab, November 2017, 102(11):3869–3903



                               professional for adults (recommended)—should be knowledgeable about the diagnostic criteria
                               and criteria for gender-affirming treatment, have sufficient training and experience in assessing
                               psychopathology, and be willing to participate in the ongoing care throughout the endocrine
                               transition. We recommend treating gender-dysphoric/gender-incongruent adolescents who have
                               entered puberty at Tanner Stage G2/B2 by suppression with gonadotropin-releasing hormone
                               agonists. Clinicians may add gender-affirming hormones after a multidisciplinary team has
                               confirmed the persistence of gender dysphoria/gender incongruence and sufficient mental
                               capacity to give informed consent to this partially irreversible treatment. Most adolescents
                               have this capacity by age 16 years old. We recognize that there may be compelling reasons to
                               initiate sex hormone treatment prior to age 16 years, although there is minimal published
                               experience treating prior to 13.5 to 14 years of age. For the care of peripubertal youths and
                               older adolescents, we recommend that an expert multidisciplinary team comprised of medical




                                                                                                                                               Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
                               professionals and mental health professionals manage this treatment. The treating physician
                               must confirm the criteria for treatment used by the referring mental health practitioner and
                               collaborate with them in decisions about gender-affirming surgery in older adolescents. For adult
                               gender-dysphoric/gender-incongruent persons, the treating clinicians (collectively) should have
                               expertise in transgender-specific diagnostic criteria, mental health, primary care, hormone
                               treatment, and surgery, as needed by the patient. We suggest maintaining physiologic
                               levels of gender-appropriate hormones and monitoring for known risks and complications.
                               When high doses of sex steroids are required to suppress endogenous sex steroids and/or in
                               advanced age, clinicians may consider surgically removing natal gonads along with reducing sex
                               steroid treatment. Clinicians should monitor both transgender males (female to male) and
                               transgender females (male to female) for reproductive organ cancer risk when surgical removal
                               is incomplete. Additionally, clinicians should persistently monitor adverse effects of sex steroids. For
                               gender-affirming surgeries in adults, the treating physician must collaborate with and confirm the
                               criteria for treatment used by the referring physician. Clinicians should avoid harming individuals (via
                               hormone treatment) who have conditions other than gender dysphoria/gender incongruence and
                               who may not benefit from the physical changes associated with this treatment. (J Clin Endocrinol
                               Metab 102: 3869–3903, 2017)



Summary of Recommendations                                                    1.2. We advise that only MHPs who meet the fol-
                                                                                   lowing criteria should diagnose GD/gender in-
1.0 Evaluation of youth and adults                                                 congruence in children and adolescents: (1)
  1.1. We advise that only trained mental health pro-                              training in child and adolescent developmental
       fessionals (MHPs) who meet the following cri-                               psychology and psychopathology, (2) competence
       teria should diagnose gender dysphoria (GD)/                                in using the DSM and/or the ICD for diagnostic
       gender incongruence in adults: (1) competence                               purposes, (3) the ability to make a distinction
       in using the Diagnostic and Statistical Manual                              between GD/gender incongruence and conditions
       of Mental Disorders (DSM) and/or the In-                                    that have similar features (e.g., body dysmorphic
       ternational Statistical Classification of Diseases                          disorder), (4) training in diagnosing psychiatric
       and Related Health Problems (ICD) for di-                                   conditions, (5) the ability to undertake or refer for
       agnostic purposes, (2) the ability to diagnose GD/                          appropriate treatment, (6) the ability to psycho-
       gender incongruence and make a distinction                                  socially assess the person’s understanding and
       between GD/gender incongruence and conditions                               social conditions that can impact gender-affirming
       that have similar features (e.g., body dysmorphic                           hormone therapy, (7) a practice of regularly at-
       disorder), (3) training in diagnosing psychiatric                           tending relevant professional meetings, and (8)
       conditions, (4) the ability to undertake or refer                           knowledge of the criteria for puberty blocking and
       for appropriate treatment, (5) the ability to                               gender-affirming hormone treatment in adoles-
       psychosocially assess the person’s understanding,                           cents. (Ungraded Good Practice Statement)
       mental health, and social conditions that can                          1.3. We advise that decisions regarding the social
       impact gender-affirming hormone therapy, and                                transition of prepubertal youths with GD/gender
       (6) a practice of regularly attending relevant                              incongruence are made with the assistance of
       professional meetings. (Ungraded Good Practice                              an MHP or another experienced professional.
       Statement)                                                                  (Ungraded Good Practice Statement).
             Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 3 of 35
doi: 10.1210/jc.2017-01658                                                              https://academic.oup.com/jcem   3871



   1.4. We recommend against puberty blocking and                      the criteria for the endocrine phase of gender
        gender-affirming hormone treatment in pre-                     transition before beginning treatment. (1 |s)
        pubertal children with GD/gender incongruence.            3.2. We recommend that clinicians evaluate and ad-
        (1 |ss)                                                      dress medical conditions that can be exacerbated
   1.5. We recommend that clinicians inform and                        by hormone depletion and treatment with sex
        counsel all individuals seeking gender-affirming               hormones of the affirmed gender before begin-
        medical treatment regarding options for fertility              ning treatment. (1 |s)
        preservation prior to initiating puberty sup-             3.3. We suggest that clinicians measure hormone
        pression in adolescents and prior to treating with             levels during treatment to ensure that endog-
        hormonal therapy of the affirmed gender in both                enous sex steroids are suppressed and admin-
        adolescents and adults. (1 |s)                              istered sex steroids are maintained in the




                                                                                                                               Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
                                                                       normal physiologic range for the affirmed
                                                                       gender. (2 |ss)
2.0 Treatment of adolescents
                                                                  3.4. We suggest that endocrinologists provide edu-
   2.1. We suggest that adolescents who meet diagnostic                cation to transgender individuals undergoing
        criteria for GD/gender incongruence, fulfill cri-              treatment about the onset and time course of
        teria for treatment, and are requesting treatment              physical changes induced by sex hormone
        should initially undergo treatment to suppress                 treatment. (2 |sss)
        pubertal development. (2 |ss)
   2.2. We suggest that clinicians begin pubertal hor-
                                                                4.0 Adverse outcome prevention and long-term care
        mone suppression after girls and boys first exhibit
        physical changes of puberty. (2 |ss)                    4.1. We suggest regular clinical evaluation for phys-
   2.3. We recommend that, where indicated, GnRH                       ical changes and potential adverse changes in
        analogues are used to suppress pubertal hor-                   response to sex steroid hormones and laboratory
        mones. (1 |ss)                                               monitoring of sex steroid hormone levels every
   2.4. In adolescents who request sex hormone treat-                  3 months during the first year of hormone
        ment (given this is a partly irreversible treatment),          therapy for transgender males and females and
        we recommend initiating treatment using a                      then once or twice yearly. (2 |ss)
        gradually increasing dose schedule after a mul-           4.2. We suggest periodically monitoring prolactin
        tidisciplinary team of medical and MHPs has                    levels in transgender females treated with estro-
        confirmed the persistence of GD/gender in-                     gens. (2 |ss)
        congruence and sufficient mental capacity to give         4.3. We suggest that clinicians evaluate transgender
        informed consent, which most adolescents have                  persons treated with hormones for cardiovas-
        by age 16 years. (1 |ss).                                    cular risk factors using fasting lipid profiles, di-
   2.5. We recognize that there may be compelling                      abetes screening, and/or other diagnostic tools.
        reasons to initiate sex hormone treatment prior                (2 |ss)
        to the age of 16 years in some adolescents with GD/       4.4. We recommend that clinicians obtain bone
        gender incongruence, even though there are                     mineral density (BMD) measurements when risk
        minimal published studies of gender-affirming                  factors for osteoporosis exist, specifically in those
        hormone treatments administered before age 13.5                who stop sex hormone therapy after gonadec-
        to 14 years. As with the care of adolescents                   tomy. (1 |ss)
        $16 years of age, we recommend that an ex-                4.5. We suggest that transgender females with no
        pert multidisciplinary team of medical and                     known increased risk of breast cancer follow
        MHPs manage this treatment. (1 |sss)                          breast-screening guidelines recommended for
   2.6. We suggest monitoring clinical pubertal devel-                 non-transgender females. (2 |ss)
        opment every 3 to 6 months and laboratory                 4.6. We suggest that transgender females treated
        parameters every 6 to 12 months during sex                     with estrogens follow individualized screening
        hormone treatment. (2 |ss)                                   according to personal risk for prostatic disease
                                                                       and prostate cancer. (2 |sss)
                                                                  4.7. We advise that clinicians determine the medical
3.0 Hormonal therapy for transgender adults
                                                                       necessity of including a total hysterectomy and
   3.1. We recommend that clinicians confirm the di-                   oophorectomy as part of gender-affirming sur-
        agnostic criteria of GD/gender incongruence and                gery. (Ungraded Good Practice Statement)
               Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 4 of 35
3872    Hembree et al   Guidelines on Gender-Dysphoric/Gender-Incongruent Persons   J Clin Endocrinol Metab, November 2017, 102(11):3869–3903



5.0 Surgery for sex reassignment and                                       clinical evaluation of both youth and adults, defines in
gender confirmation                                                        detail the professional qualifications required of those
                                                                           who diagnose and treat both adolescents and adults.
  5.1. We recommend that a patient pursue genital
                                                                           We advise that decisions regarding the social transition
       gender-affirming surgery only after the MHP and
                                                                           of prepubertal youth are made with the assistance of a
       the clinician responsible for endocrine transition
                                                                           mental health professional or similarly experienced
       therapy both agree that surgery is medically
                                                                           professional. We recommend against puberty blocking
       necessary and would benefit the patient’s overall
                                                                           followed by gender-affirming hormone treatment of pre-
       health and/or well-being. (1 |ss)
                                                                           pubertal children. Clinicians should inform pubertal
  5.2. We advise that clinicians approve genital gender-
                                                                           children, adolescents, and adults seeking gender-
       affirming surgery only after completion of at least
                                                                           confirming treatment of their options for fertility preser-
       1 year of consistent and compliant hormone




                                                                                                                                                Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
                                                                           vation. Prior to treatment, clinicians should evaluate the
       treatment, unless hormone therapy is not desired
                                                                           presence of medical conditions that may be worsened
       or medically contraindicated. (Ungraded Good
                                                                           by hormone depletion and/or treatment. A multidis-
       Practice Statement)
                                                                           ciplinary team, preferably composed of medical and
  5.3. We advise that the clinician responsible for en-
                                                                           mental health professionals, should monitor treat-
       docrine treatment and the primary care provider
                                                                           ments. Clinicians evaluating transgender adults for
       ensure appropriate medical clearance of trans-
                                                                           endocrine treatment should confirm the diagnosis of
       gender individuals for genital gender-affirming
                                                                           persistent gender dysphoria/gender incongruence.
       surgery and collaborate with the surgeon re-
                                                                           Physicians should educate transgender persons re-
       garding hormone use during and after surgery.
                                                                           garding the time course of steroid-induced physical
       (Ungraded Good Practice Statement)
                                                                           changes. Treatment should include periodic monitoring of
  5.4. We recommend that clinicians refer hormone-
                                                                           hormone levels and metabolic parameters, as well as as-
       treated transgender individuals for genital sur-
                                                                           sessments of bone density and the impact upon prostate,
       gery when: (1) the individual has had a satisfactory
                                                                           gonads, and uterus. We also make recommendations for
       social role change, (2) the individual is satisfied
                                                                           transgender persons who plan genital gender-affirming
       about the hormonal effects, and (3) the individual
                                                                           surgery.
       desires definitive surgical changes. (1 |sss)
  5.5. We suggest that clinicians delay gender-affirming
       genital surgery involving gonadectomy and/or                        Method of Development of Evidence-Based
       hysterectomy until the patient is at least 18                       Clinical Practice Guidelines
       years old or legal age of majority in his or her                    The Clinical Guidelines Subcommittee (CGS) of the Endocrine
       country. (2 |ss).                                                 Society deemed the diagnosis and treatment of individuals with
  5.6. We suggest that clinicians determine the timing of                  GD/gender incongruence a priority area for revision and
       breast surgery for transgender males based upon                     appointed a task force to formulate evidence-based recom-
       the physical and mental health status of the in-                    mendations. The task force followed the approach recom-
                                                                           mended by the Grading of Recommendations, Assessment,
       dividual. There is insufficient evidence to rec-
                                                                           Development, and Evaluation group, an international group
       ommend a specific age requirement. (2 |sss)                        with expertise in the development and implementation of
                                                                           evidence-based guidelines (1). A detailed description of the
                                                                           grading scheme has been published elsewhere (2). The task force
Changes Since the Previous Guideline                                       used the best available research evidence to develop the rec-
                                                                           ommendations. The task force also used consistent language
Both the current guideline and the one published in 2009                   and graphical descriptions of both the strength of a recom-
contain similar sections. Listed here are the sections                     mendation and the quality of evidence. In terms of the strength
contained in the current guideline and the corresponding                   of the recommendation, strong recommendations use the phrase
                                                                           “we recommend” and the number 1, and weak recommenda-
number of recommendations: Introduction, Evaluation
                                                                           tions use the phrase “we suggest” and the number 2. Cross-filled
of Youth and Adults (5), Treatment of Adolescents (6),                     circles indicate the quality of the evidence, such that sss
Hormonal Therapy for Transgender Adults (4), Adverse                       denotes very low–quality evidence; ss, low quality;
Outcomes Prevention and Long-term Care (7), and                            s, moderate quality; and , high quality. The task
Surgery for Sex Reassignment and Gender Confirmation                       force has confidence that persons who receive care according to
                                                                           the strong recommendations will derive, on average, more
(6). The current introduction updates the diagnostic
                                                                           benefit than harm. Weak recommendations require more
classification of “gender dysphoria/gender incongru-                       careful consideration of the person’s circumstances, values, and
ence.” It also reviews the development of “gender identity”                preferences to determine the best course of action. Linked to
and summarizes its natural development. The section on                     each recommendation is a description of the evidence and the
              Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 5 of 35
doi: 10.1210/jc.2017-01658                                                                    https://academic.oup.com/jcem   3873



values that the task force considered in making the recom-           quality of the evidence was low. The second review
mendation. In some instances, there are remarks in which the         summarized the available evidence regarding the effect of
task force offers technical suggestions for testing conditions,
                                                                     sex steroids on bone health in transgender individuals
dosing, and monitoring. These technical comments reflect the
best available evidence applied to a typical person being treated.   and identified 13 studies. In transgender males, there was
Often this evidence comes from the unsystematic observations         no statistically significant difference in the lumbar spine,
of the task force and their preferences; therefore, one should       femoral neck, or total hip BMD at 12 and 24 months
consider these remarks as suggestions.                               compared with baseline values before initiating mascu-
    In this guideline, the task force made several statements to     linizing hormone therapy. In transgender females, there
emphasize the importance of shared decision-making, general
                                                                     was a statistically significant increase in lumbar spine
preventive care measures, and basic principles of the treatment
of transgender persons. They labeled these “Ungraded Good            BMD at 12 months and 24 months compared with
Practice Statement.” Direct evidence for these statements was        baseline values before initiation of feminizing hormone




                                                                                                                                     Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
either unavailable or not systematically appraised and consid-       therapy. There was minimal information on fracture
ered out of the scope of this guideline. The intention of these      rates. The quality of evidence was also low.
statements is to draw attention to these principles.
    The Endocrine Society maintains a rigorous conflict-of-
interest review process for developing clinical practice guide-      Introduction
lines. All task force members must declare any potential
conflicts of interest by completing a conflict-of-interest form.     Throughout recorded history (in the absence of an en-
The CGS reviews all conflicts of interest before the Society’s       docrine disorder) some men and women have experi-
Council approves the members to participate on the task force        enced confusion and anguish resulting from rigid, forced
and periodically during the development of the guideline. All
                                                                     conformity to sexual dimorphism. In modern history,
others participating in the guideline’s development must also
disclose any conflicts of interest in the matter under study, and    there have been numerous ongoing biological, psycho-
most of these participants must be without any conflicts of          logical, cultural, political, and sociological debates over
interest. The CGS and the task force have reviewed all disclo-       various aspects of gender variance. The 20th century
sures for this guideline and resolved or managed all identified      marked the emergence of a social awakening for men and
conflicts of interest.
                                                                     women with the belief that they are “trapped” in the
    Conflicts of interest are defined as remuneration in any
amount from commercial interests; grants; research support;          wrong body (3). Magnus Hirschfeld and Harry Benja-
consulting fees; salary; ownership interests [e.g., stocks and       min, among others, pioneered the medical responses to
stock options (excluding diversified mutual funds)]; honoraria       those who sought relief from and a resolution to their
and other payments for participation in speakers’ bureaus,           profound discomfort. Although the term transsexual
advisory boards, or boards of directors; and all other financial     became widely known after Benjamin wrote “The
benefits. Completed forms are available through the Endocrine
                                                                     Transsexual Phenomenon” (4), it was Hirschfeld who
Society office.
    The Endocrine Society provided the funding for this              coined the term “transsexual” in 1923 to describe people
guideline; the task force received no funding or remuneration        who want to live a life that corresponds with their ex-
from commercial or other entities.                                   perienced gender vs their designated gender (5). Magnus
                                                                     Hirschfeld (6) and others (4, 7) have described other types
Commissioned Systematic Review                                       of trans phenomena besides transsexualism. These early
                                                                     researchers proposed that the gender identity of these
The task force commissioned two systematic reviews to                people was located somewhere along a unidimensional
support this guideline. The first one aimed to summarize             continuum. This continuum ranged from all male
the available evidence on the effect of sex steroid use in           through “something in between” to all female. Yet such a
transgender individuals on lipids and cardiovascular                 classification does not take into account that people may
outcomes. The review identified 29 eligible studies at               have gender identities outside this continuum. For in-
moderate risk of bias. In transgender males (female to               stance, some experience themselves as having both a male
male), sex steroid therapy was associated with a statis-             and female gender identity, whereas others completely
tically significant increase in serum triglycerides and              renounce any gender classification (8, 9). There are also
low-density lipoprotein cholesterol levels. High-density             reports of individuals experiencing a continuous and
lipoprotein cholesterol levels decreased significantly               rapid involuntary alternation between a male and female
across all follow-up time periods. In transgender females            identity (10) or men who do not experience themselves as
(male to female), serum triglycerides were significantly             men but do not want to live as women (11, 12). In some
higher without any changes in other parameters. Few                  countries, (e.g., Nepal, Bangladesh, and Australia), these
myocardial infarction, stroke, venous thromboembolism                nonmale or nonfemale genders are officially recognized
(VTE), and death events were reported. These events were             (13). Specific treatment protocols, however, have not yet
more frequent in transgender females. However, the                   been developed for these groups.
               Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 6 of 35
3874    Hembree et al   Guidelines on Gender-Dysphoric/Gender-Incongruent Persons   J Clin Endocrinol Metab, November 2017, 102(11):3869–3903



   Instead of the term transsexualism, the current                         studies across countries that use the same diagnostic and
classification system of the American Psychiatric As-                      inclusion criteria, medications, assay methods, and re-
sociation uses the term gender dysphoria in its di-                        sponse assessment tools (e.g., the European Network for
agnosis of persons who are not satisfied with their                        the Investigation of Gender Incongruence) (17, 18).
designated gender (14). The current version of the                            Terminology and its use vary and continue to evolve.
World Health Organization’s ICD-10 still uses the term                     Table 1 contains the definitions of terms as they are used
transsexualism when diagnosing adolescents and                             throughout this guideline.
adults. However, for the ICD-11, the World Health
Organization has proposed using the term “gender in-                       Biological Determinants of Gender
congruence” (15).                                                          Identity Development
   Treating persons with GD/gender incongruence (15)




                                                                                                                                                Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
was previously limited to relatively ineffective elixirs or                One’s self-awareness as male or female changes
creams. However, more effective endocrinology-based                        gradually during infant life and childhood. This pro-
treatments became possible with the availability of                        cess of cognitive and affective learning evolves with
testosterone in 1935 and diethylstilbestrol in 1938.                       interactions with parents, peers, and environment. A
Reports of individuals with GD/gender incongruence                         fairly accurate timetable exists outlining the steps in
who were treated with hormones and gender-affirming                        this process (19). Normative psychological literature,
surgery appeared in the press during the second half of                    however, does not address if and when gender identity
the 20th century. The Harry Benjamin International                         becomes crystallized and what factors contribute to
Gender Dysphoria Association was founded in Sep-                           the development of a gender identity that is not con-
tember 1979 and is now called the World Professional                       gruent with the gender of rearing. Results of studies
Association for Transgender Health (WPATH). WPATH                          from a variety of biomedical disciplines—genetic,
published its first Standards of Care in 1979. These                       endocrine, and neuroanatomic—support the concept
standards have since been regularly updated, providing                     that gender identity and/or gender expression (20)
guidance for treating persons with GD/gender in-                           likely reflect a complex interplay of biological, envi-
congruence (16).                                                           ronmental, and cultural factors (21, 22).
   Prior to 1975, few peer-reviewed articles were pub-                        With respect to endocrine considerations, studies
lished concerning endocrine treatment of transgender                       have failed to find differences in circulating levels of sex
persons. Since then, more than two thousand articles                       steroids between transgender and nontransgender in-
about various aspects of transgender care have appeared.                   dividuals (23). However, studies in individuals with a
   It is the purpose of this guideline to make detailed                    disorder/difference of sex development (DSD) have in-
recommendations and suggestions, based on existing                         formed our understanding of the role that hormones
medical literature and clinical experience, that will enable               may play in gender identity outcome, even though most
treating physicians to maximize benefit and minimize risk                  persons with GD/gender incongruence do not have
when caring for individuals diagnosed with GD/gender                       a DSD. For example, although most 46,XX adult in-
incongruence.                                                              dividuals with virilizing congenital adrenal hyperplasia
   In the future, we need more rigorous evaluations of the                 caused by mutations in CYP21A2 reported a female
effectiveness and safety of endocrine and surgical pro-                    gender identity, the prevalence of GD/gender in-
tocols. Specifically, endocrine treatment protocols for                    congruence was much greater in this group than in the
GD/gender incongruence should include the careful as-                      general population without a DSD. This supports the
sessment of the following: (1) the effects of prolonged                    concept that there is a role for prenatal/postnatal an-
delay of puberty in adolescents on bone health, gonadal                    drogens in gender development (24–26), although some
function, and the brain (including effects on cognitive,                   studies indicate that prenatal androgens are more likely
emotional, social, and sexual development); (2) the ef-                    to affect gender behavior and sexual orientation rather
fects of treatment in adults on sex hormone levels; (3)                    than gender identity per se (27, 28).
the requirement for and the effects of progestins and                         Researchers have made similar observations regarding
other agents used to suppress endogenous sex ste-                          the potential role of androgens in the development of gender
roids during treatment; and (4) the risks and benefits                     identity in other individuals with DSD. For example, a
of gender-affirming hormone treatment in older trans-                      review of two groups of 46,XY persons, each with an-
gender people.                                                             drogen synthesis deficiencies and female raised, reported
   To successfully establish and enact these protocols,                    transgender male (female-to-male) gender role changes in
a commitment of mental health and endocrine investi-                       56% to 63% and 39% to 64% of patients, respectively
gators is required to collaborate in long-term, large-scale                (29). Also, in 46,XY female-raised individuals with cloacal
              Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 7 of 35
doi: 10.1210/jc.2017-01658                                                                              https://academic.oup.com/jcem     3875



Table 1.     Definitions of Terms Used in This Guideline

Biological sex, biological male or female: These terms refer to physical aspects of maleness and femaleness. As these may not be in line
  with each other (e.g., a person with XY chromosomes may have female-appearing genitalia), the terms biological sex and biological
  male or female are imprecise and should be avoided.
Cisgender: This means not transgender. An alternative way to describe individuals who are not transgender is “non-transgender
  people.”
Gender-affirming (hormone) treatment: See “gender reassignment”
Gender dysphoria: This is the distress and unease experienced if gender identity and designated gender are not completely congruent
  (see Table 2). In 2013, the American Psychiatric Association released the fifth edition of the DSM-5, which replaced “gender identity
  disorder” with “gender dysphoria” and changed the criteria for diagnosis.
Gender expression: This refers to external manifestations of gender, expressed through one’s name, pronouns, clothing, haircut,
  behavior, voice, or body characteristics. Typically, transgender people seek to make their gender expression align with their gender
  identity, rather than their designated gender.




                                                                                                                                                   Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
Gender identity/experienced gender: This refers to one’s internal, deeply held sense of gender. For transgender people, their gender
  identity does not match their sex designated at birth. Most people have a gender identity of man or woman (or boy or girl). For some
  people, their gender identity does not fit neatly into one of those two choices. Unlike gender expression (see below), gender identity is
  not visible to others.
Gender identity disorder: This is the term used for GD/gender incongruence in previous versions of DSM (see “gender dysphoria”). The
  ICD-10 still uses the term for diagnosing child diagnoses, but the upcoming ICD-11 has proposed using “gender incongruence of
  childhood.”
Gender incongruence: This is an umbrella term used when the gender identity and/or gender expression differs from what is typically
  associated with the designated gender. Gender incongruence is also the proposed name of the gender identity–related diagnoses in
  ICD-11. Not all individuals with gender incongruence have gender dysphoria or seek treatment.
Gender variance: See “gender incongruence”
Gender reassignment: This refers to the treatment procedure for those who want to adapt their bodies to the experienced gender by
  means of hormones and/or surgery. This is also called gender-confirming or gender-affirming treatment.
Gender-reassignment surgery (gender-confirming/gender-affirming surgery): These terms refer only to the surgical part of gender-
  confirming/gender-affirming treatment.
Gender role: This refers to behaviors, attitudes, and personality traits that a society (in a given culture and historical period) designates as
  masculine or feminine and/or that society associates with or considers typical of the social role of men or women.
Sex designated at birth: This refers to sex assigned at birth, usually based on genital anatomy.
Sex: This refers to attributes that characterize biological maleness or femaleness. The best known attributes include the sex-determining
  genes, the sex chromosomes, the H-Y antigen, the gonads, sex hormones, internal and external genitalia, and secondary sex
  characteristics.
Sexual orientation: This term describes an individual’s enduring physical and emotional attraction to another person. Gender identity and
  sexual orientation are not the same. Irrespective of their gender identity, transgender people may be attracted to women (gynephilic),
  attracted to men (androphilic), bisexual, asexual, or queer.
Transgender: This is an umbrella term for people whose gender identity and/or gender expression differs from what is typically associated
  with their sex designated at birth. Not all transgender individuals seek treatment.
Transgender male (also: trans man, female-to-male, transgender male): This refers to individuals assigned female at birth but who
  identify and live as men.
Transgender woman (also: trans woman, male-to female, transgender female): This refers to individuals assigned male at birth but who
  identify and live as women.
Transition: This refers to the process during which transgender persons change their physical, social, and/or legal characteristics
  consistent with the affirmed gender identity. Prepubertal children may choose to transition socially.
Transsexual: This is an older term that originated in the medical and psychological communities to refer to individuals who have
  permanently transitioned through medical interventions or desired to do so.


exstrophy and penile agenesis, the occurrence of trans-                    specific genes associated with GD/gender incongruence,
gender male changes was significantly more prevalent                       such studies have been inconsistent and without strong
than in the general population (30, 31). However, the fact                 statistical significance (34–38).
that a high percentage of individuals with the same                           Studies focusing on brain structure suggest that the
conditions did not change gender suggests that cultural                    brain phenotypes of people with GD/gender incongru-
factors may play a role as well.                                           ence differ in various ways from control males and fe-
   With respect to genetics and gender identity, several                   males, but that there is not a complete sex reversal in
studies have suggested heritability of GD/gender in-                       brain structures (39).
congruence (32, 33). In particular, a study by Heylens                        In summary, although there is much that is still
et al. (33) demonstrated a 39.1% concordance rate for                      unknown with respect to gender identity and its ex-
gender identity disorder (based on the DSM-IV criteria) in                 pression, compelling studies support the concept that
23 monozygotic twin pairs but no concordance in 21                         biologic factors, in addition to environmental fac-
same-sex dizygotic or seven opposite-sex twin pairs.                       tors, contribute to this fundamental aspect of human
Although numerous investigators have sought to identify                    development.
                  Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 8 of 35
3876     Hembree et al    Guidelines on Gender-Dysphoric/Gender-Incongruent Persons   J Clin Endocrinol Metab, November 2017, 102(11):3869–3903



Natural History of Children With                                             this improves their quality of life. Although the focus of
GD/Gender Incongruence                                                       this guideline is gender-affirming hormone therapy, col-
                                                                             laboration with appropriate professionals responsible for
With current knowledge, we cannot predict the psy-                           each aspect of treatment maximizes a successful outcome.
chosexual outcome for any specific child. Prospective
follow-up studies show that childhood GD/gender in-                          Diagnostic assessment and mental health care
congruence does not invariably persist into adolescence                         GD/gender incongruence may be accompanied with
and adulthood (so-called “desisters”). Combining all                         psychological or psychiatric problems (43–51). It is
outcome studies to date, the GD/gender incongruence                          therefore necessary that clinicians who prescribe hor-
of a minority of prepubertal children appears to persist                     mones and are involved in diagnosis and psychosocial
in adolescence (20, 40). In adolescence, a significant                       assessment meet the following criteria: (1) are competent
                                                                             in using the DSM and/or the ICD for diagnostic pur-




                                                                                                                                                  Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
number of these desisters identify as homosexual or
bisexual. It may be that children who only showed some                       poses, (2) are able to diagnose GD/gender incongruence
gender nonconforming characteristics have been in-                           and make a distinction between GD/gender incongru-
cluded in the follow-up studies, because the DSM-IV                          ence and conditions that have similar features (e.g., body
text revision criteria for a diagnosis were rather broad.                    dysmorphic disorder), (3) are trained in diagnosing
However, the persistence of GD/gender incongruence                           psychiatric conditions, (4) undertake or refer for ap-
into adolescence is more likely if it had been extreme in                    propriate treatment, (5) are able to do a psychosocial
childhood (41, 42). With the newer, stricter criteria of                     assessment of the patient’s understanding, mental
the DSM-5 (Table 2), persistence rates may well be                           health, and social conditions that can impact gender-
different in future studies.                                                 affirming hormone therapy, and (6) regularly attend
                                                                             relevant professional meetings.
1.0 Evaluation of Youth and Adults                                              Because of the psychological vulnerability of many
                                                                             individuals with GD/gender incongruence, it is important
Gender-affirming treatment is a multidisciplinary effort.                    that mental health care is available before, during, and
After evaluation, education, and diagnosis, treatment may                    sometimes also after transitioning. For children and
include mental health care, hormone therapy, and/or                          adolescents, an MHP who has training/experience in
surgical therapy. Together with an MHP, hormone-                             child and adolescent gender development (as well as child
prescribing clinicians should examine the psychosocial                       and adolescent psychopathology) should make the di-
impact of the potential changes on people’s lives, including                 agnosis, because assessing GD/gender incongruence in
mental health, friends, family, jobs, and their role in so-                  children and adolescents is often extremely complex.
ciety. Transgender individuals should be encouraged to                          During assessment, the clinician obtains information from
experience living in the new gender role and assess whether                  the individual seeking gender-affirming treatment. In the case

Table 2.      DSM-5 Criteria for Gender Dysphoria in Adolescents and Adults

A. A marked incongruence between one’s experienced/expressed gender and natal gender of at least 6 mo in duration, as manifested by
   at least two of the following:
  1. A marked incongruence between one’s experienced/expressed gender and primary and/or secondary sex characteristics (or in
      young adolescents, the anticipated secondary sex characteristics)
  2. A strong desire to be rid of one’s primary and/or secondary sex characteristics because of a marked incongruence with one’s
      experienced/expressed gender (or in young adolescents, a desire to prevent the development of the anticipated secondary sex
      characteristics)
  3. A strong desire for the primary and/or secondary sex characteristics of the other gender
  4. A strong desire to be of the other gender (or some alternative gender different from one’s designated gender)
  5. A strong desire to be treated as the other gender (or some alternative gender different from one’s designated gender)
  6. A strong conviction that one has the typical feelings and reactions of the other gender (or some alternative gender different from
     one’s designated gender)

B. The condition is associated with clinically significant distress or impairment in social, occupational, or other important areas of
   functioning.
Specify if:
   1. The condition exists with a disorder of sex development.
   2. The condition is posttransitional, in that the individual has transitioned to full-time living in the desired gender (with or without
      legalization of gender change) and has undergone (or is preparing to have) at least one sex-related medical procedure or treatment
      regimen—namely, regular sex hormone treatment or gender reassignment surgery confirming the desired gender (e.g.,
      penectomy, vaginoplasty in natal males; mastectomy or phalloplasty in natal females).
Reference: American Psychiatric Association (14).
             Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 9 of 35
doi: 10.1210/jc.2017-01658                                                                   https://academic.oup.com/jcem   3877



of adolescents, the clinician also obtains informa-                start gender-affirming hormone treatment to make social
tion from the parents or guardians regarding various               transitioning easier, but individuals increasingly start
aspects of the child’s general and psychosexual devel-             social transitioning long before they receive medically
opment and current functioning. On the basis of this               supervised, gender-affirming hormone treatment.
information, the clinician:
                                                                   Criteria
   ·   decides whether the individual fulfills criteria for
       treatment (see Tables 2 and 3) for GD/gender in-
                                                                      Adolescents and adults seeking gender-affirming
                                                                   hormone treatment and surgery should satisfy certain
       congruence (DSM-5) or transsexualism (DSM-5                 criteria before proceeding (16). Criteria for gender-
       and/or ICD-10);                                             affirming hormone therapy for adults are in Table 4,
   ·   informs the individual about the possibilities and
       limitations of various kinds of treatment (hormonal/
                                                                   and criteria for gender-affirming hormone therapy for




                                                                                                                                    Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
                                                                   adolescents are in Table 5. Follow-up studies in adults
       surgical and nonhormonal), and if medical treat-            meeting these criteria indicate a high satisfaction rate
       ment is desired, provides correct information to            with treatment (59). However, the quality of evidence is
       prevent unrealistically high expectations;                  usually low. A few follow-up studies on adolescents who
   ·   assesses whether medical interventions may result in
       unfavorable psychological and social outcomes.
                                                                   fulfilled these criteria also indicated good treatment
                                                                   results (60–63).
    In cases in which severe psychopathology, circumstances,
or both seriously interfere with the diagnostic work or make       Recommendations for Those Involved
satisfactory treatment unlikely, clinicians should assist the      in the Gender-Affirming Hormone
adolescent in managing these other issues. Literature on           Treatment of Individuals With
postoperative regret suggests that besides poor quality of         GD/Gender Incongruence
surgery, severe psychiatric comorbidity and lack of support
may interfere with positive outcomes (52–56).                         1.1. We advise that only trained MHPs who meet the
    For adolescents, the diagnostic procedure usually                      following criteria should diagnose GD/gender
includes a complete psychodiagnostic assessment (57)                       incongruence in adults: (1) competence in using
and an assessment of the decision-making capability of                     the DSM and/or the ICD for diagnostic purposes,
the youth. An evaluation to assess the family’s ability to                 (2) the ability to diagnose GD/gender incongru-
endure stress, give support, and deal with the complex-                    ence and make a distinction between GD/gender
ities of the adolescent’s situation should be part of the                  incongruence and conditions that have similar
diagnostic phase (58).                                                     features (e.g., body dysmorphic disorder), (3)
                                                                           training in diagnosing psychiatric conditions, (4)
Social transitioning                                                       the ability to undertake or refer for appropriate
   A change in gender expression and role (which may                       treatment, (5) the ability to psychosocially assess
involve living part time or full time in another gender role               the person’s understanding, mental health, and
that is consistent with one’s gender identity) may test the                social conditions that can impact gender-affirming
person’s resolve, the capacity to function in the affirmed                 hormone therapy, and (6) a practice of regularly
gender, and the adequacy of social, economic, and psy-                     attending relevant professional meetings. (Un-
chological supports. It assists both the individual and the                graded Good Practice Statement)
clinician in their judgments about how to proceed (16).               1.2. We advise that only MHPs who meet the fol-
During social transitioning, the person’s feelings about                   lowing criteria should diagnose GD/gender in-
the social transformation (including coping with the re-                   congruence in children and adolescents: (1)
sponses of others) is a major focus of the counseling.                     training in child and adolescent developmental
The optimal timing for social transitioning may differ                     psychology and psychopathology, (2) compe-
between individuals. Sometimes people wait until they                      tence in using the DSM and/or ICD for diagnostic


Table 3.     ICD-10 Criteria for Transsexualism
Transsexualism (F64.0) has three criteria:
1. The desire to live and be accepted as a member of the opposite sex, usually accompanied by the wish to make his or her body as
   congruent as possible with the preferred sex through surgery and hormone treatments.
2. The transsexual identity has been present persistently for at least 2 y.
3. The disorder is not a symptom of another mental disorder or a genetic, DSD, or chromosomal abnormality.
                 Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 10 of 35
3878       Hembree et al   Guidelines on Gender-Dysphoric/Gender-Incongruent Persons   J Clin Endocrinol Metab, November 2017, 102(11):3869–3903



Table 4.       Criteria for Gender-Affirming Hormone Therapy for Adults

1.   Persistent, well-documented gender dysphoria/gender incongruence
2.   The capacity to make a fully informed decision and to consent for treatment
3.   The age of majority in a given country (if younger, follow the criteria for adolescents)
4.   Mental health concerns, if present, must be reasonably well controlled
Reproduced from World Professional Association for Transgender Health (16).

           purposes, (3) the ability to make a distinction                    Evidence
           between GD/gender incongruence and conditions                         Individuals with gender identity issues may have
           that have similar features (e.g., body dysmorphic                  psychological or psychiatric problems (43–48, 50, 51, 64,
           disorder), (4) training in diagnosing psychiatric                  65). It is therefore necessary that clinicians making the




                                                                                                                                                   Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
           conditions, (5) the ability to undertake or refer for              diagnosis are able to make a distinction between GD/
           appropriate treatment, (6) the ability to psycho-                  gender incongruence and conditions that have similar
           socially assess the person’s understanding and                     features. Examples of conditions with similar features are
           social conditions that can impact gender-affirming                 body dysmorphic disorder, body identity integrity dis-
           hormone therapy, (7) a practice of regularly at-                   order (a condition in which individuals have a sense that
           tending relevant professional meetings, and (8)                    their anatomical configuration as an able-bodied person
           knowledge of the criteria for puberty blocking                     is somehow wrong or inappropriate) (66), or certain
           and gender-affirming hormone treatment in ad-                      forms of eunuchism (in which a person is preoccupied
           olescents. (Ungraded Good Practice Statement)                      with or engages in castration and/or penectomy for

Table 5.       Criteria for Gender-Affirming Hormone Therapy for Adolescents

Adolescents are eligible for GnRH agonist treatment if:
 1. A qualified MHP has confirmed that:
     ·
  the adolescent has demonstrated a long-lasting and intense pattern of gender nonconformity or gender dysphoria (whether
  suppressed or expressed),
     ··
  gender dysphoria worsened with the onset of puberty,
  any coexisting psychological, medical, or social problems that could interfere with treatment (e.g., that may compromise treatment
  adherence) have been addressed, such that the adolescent’s situation and functioning are stable enough to start treatment,
      ·
  the adolescent has sufficient mental capacity to give informed consent to this (reversible) treatment,
 2. And the adolescent:
      ·
  has been informed of the effects and side effects of treatment (including potential loss of fertility if the individual subsequently
  continues with sex hormone treatment) and options to preserve fertility,
      ·
  has given informed consent and (particularly when the adolescent has not reached the age of legal medical consent, depending on
  applicable legislation) the parents or other caretakers or guardians have consented to the treatment and are involved in supporting
  the adolescent throughout the treatment process,
 3. And a pediatric endocrinologist or other clinician experienced in pubertal assessment
     ··
  agrees with the indication for GnRH agonist treatment,
  has confirmed that puberty has started in the adolescent (Tanner stage $G2/B2),
      ·
  has confirmed that there are no medical contraindications to GnRH agonist treatment.

Adolescents are eligible for subsequent sex hormone treatment if:
 1. A qualified MHP has confirmed:
     ··
  the persistence of gender dysphoria,
  any coexisting psychological, medical, or social problems that could interfere with treatment (e.g., that may compromise treatment
  adherence) have been addressed, such that the adolescent’s situation and functioning are stable enough to start sex hormone
  treatment,
      ·
  the adolescent has sufficient mental capacity (which most adolescents have by age 16 years) to estimate the consequences of this
  (partly) irreversible treatment, weigh the benefits and risks, and give informed consent to this (partly) irreversible treatment,
 2. And the adolescent:
      ·
  has been informed of the (irreversible) effects and side effects of treatment (including potential loss of fertility and options to preserve
  fertility),
      ·
  has given informed consent and (particularly when the adolescent has not reached the age of legal medical consent, depending on
  applicable legislation) the parents or other caretakers or guardians have consented to the treatment and are involved in supporting
  the adolescent throughout the treatment process,
 3. And a pediatric endocrinologist or other clinician experienced in pubertal induction:
     ··
  agrees with the indication for sex hormone treatment,
  has confirmed that there are no medical contraindications to sex hormone treatment.

Reproduced from World Professional Association for Transgender Health (16).
            Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 11 of 35
doi: 10.1210/jc.2017-01658                                                             https://academic.oup.com/jcem   3879



reasons that are not gender identity related) (11). Clini-     GD/gender-incongruent children to whom this applies.
cians should also be able to diagnose psychiatric condi-       At the present time, clinical experience suggests that per-
tions accurately and ensure that these conditions are          sistence of GD/gender incongruence can only be reliably
treated appropriately, particularly when the conditions        assessed after the first signs of puberty.
may complicate treatment, affect the outcome of gender-
affirming treatment, or be affected by hormone use.            Values and preferences
                                                                  The task force placed a high value on avoiding harm
Values and preferences                                         with gender-affirming hormone therapy in prepubertal
   The task force placed a very high value on avoiding         children with GD/gender incongruence. This justifies
harm from hormone treatment in individuals who have            the strong recommendation in the face of low-quality
conditions other than GD/gender incongruence and who           evidence.




                                                                                                                              Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
may not benefit from the physical changes associated
with this treatment and placed a low value on any po-            1.5. We recommend that clinicians inform and
tential benefit these persons believe they may derive from            counsel all individuals seeking gender-affirming
hormone treatment. This justifies the good practice                   medical treatment regarding options for fertility
statement.                                                            preservation prior to initiating puberty sup-
                                                                      pression in adolescents and prior to treating with
   1.3. We advise that decisions regarding the social                 hormonal therapy of the affirmed gender in both
        transition of prepubertal youths with GD/gender               adolescents and adults. (1 |s)
        incongruence are made with the assistance of
        an MHP or another experienced professional.
                                                               Remarks
        (Ungraded Good Practice Statement).
                                                                   Persons considering hormone use for gender affir-
   1.4. We recommend against puberty blocking and
                                                               mation need adequate information about this treatment
        gender-affirming hormone treatment in pre-
                                                               in general and about fertility effects of hormone treatment
        pubertal children with GD/gender incongruence.
                                                               in particular to make an informed and balanced decision
        (1 |ss)
                                                               (67, 68). Because young adolescents may not feel qual-
                                                               ified to make decisions about fertility and may not fully
                                                               understand the potential effects of hormonal interven-
Evidence                                                       tions, consent and protocol education should include
   In most children diagnosed with GD/gender in-               parents, the referring MHP(s), and other members of the
congruence, it did not persist into adolescence. The           adolescent’s support group. To our knowledge, there are
percentages differed among studies, probably dependent         no formally evaluated decision aids available to assist
on which version of the DSM clinicians used, the patient’s     in the discussion and decision regarding the future fertil-
age, the recruitment criteria, and perhaps cultural factors.   ity of adolescents or adults beginning gender-affirming
However, the large majority (about 85%) of prepubertal         treatment.
children with a childhood diagnosis did not remain GD/             Treating early pubertal youth with GnRH analogs will
gender incongruent in adolescence (20). If children have       temporarily impair spermatogenesis and oocyte matu-
completely socially transitioned, they may have great          ration. Given that an increasing number of transgender
difficulty in returning to the original gender role upon       youth want to preserve fertility potential, delaying or
entering puberty (40). Social transition is associated with    temporarily discontinuing GnRH analogs to promote
the persistence of GD/gender incongruence as a child           gamete maturation is an option. This option is often not
progresses into adolescence. It may be that the presence of    preferred, because mature sperm production is associated
GD/gender incongruence in prepubertal children is the          with later stages of puberty and with the significant de-
earliest sign that a child is destined to be transgender as    velopment of secondary sex characteristics.
an adolescent/adult (20). However, social transition (in           For those designated male at birth with GD/gender
addition to GD/gender incongruence) has been found to          incongruence and who are in early puberty, sperm pro-
contribute to the likelihood of persistence.                   duction and the development of the reproductive tract are
   This recommendation, however, does not imply that           insufficient for the cryopreservation of sperm. However,
children should be discouraged from showing gender-            prolonged pubertal suppression using GnRH analogs is
variant behaviors or should be punished for exhibiting         reversible and clinicians should inform these individuals
such behaviors. In individual cases, an early complete         that sperm production can be initiated following pro-
social transition may result in a more favorable out-          longed gonadotropin suppression. This can be accom-
come, but there are currently no criteria to identify the      plished by spontaneous gonadotropin recovery after
              Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 12 of 35
3880    Hembree et al   Guidelines on Gender-Dysphoric/Gender-Incongruent Persons   J Clin Endocrinol Metab, November 2017, 102(11):3869–3903



cessation of GnRH analogs or by gonadotropin treat-                        psychological harm, various clinics have decided to start
ment and will probably be associated with physical                         treating young adolescents with GD/gender incongruence
manifestations of testosterone production, as stated                       with puberty-suppressing medication (a GnRH analog).
above. Note that there are no data in this population                      As compared with starting gender-affirming treatment
concerning the time required for sufficient spermato-                      long after the first phases of puberty, a benefit of pubertal
genesis to collect enough sperm for later fertility. In males              suppression at early puberty may be a better psycho-
treated for precocious puberty, spermarche was reported                    logical and physical outcome.
0.7 to 3 years after cessation of GnRH analogs (69). In                        In girls, the first physical sign of puberty is the budding
adult men with gonadotropin deficiency, sperm are noted                    of the breasts followed by an increase in breast and fat
in seminal fluid by 6 to 12 months of gonadotropin                         tissue. Breast development is also associated with the
treatment. However, sperm numbers when partners of                         pubertal growth spurt, and menarche occurs ;2 years




                                                                                                                                                Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
these patients conceive are far below the “normal range”                   later. In boys, the first physical change is testicular
(70, 71).                                                                  growth. A testicular volume $4 mL is seen as consistent
    In girls, no studies have reported long-term, adverse                  with the initiation of physical puberty. At the beginning
effects of pubertal suppression on ovarian function after                  of puberty, estradiol and testosterone levels are still low
treatment cessation (72, 73). Clinicians should inform                     and are best measured in the early morning with an ul-
adolescents that no data are available regarding either                    trasensitive assay. From a testicular volume of 10 mL,
time to spontaneous ovulation after cessation of GnRH                      daytime testosterone levels increase, leading to viriliza-
analogs or the response to ovulation induction following                   tion (83). Note that pubic hair and/or axillary hair/odor
prolonged gonadotropin suppression.                                        may not reflect the onset of gonadarche; instead, it may
    In males with GD/gender incongruence, when medical                     reflect adrenarche alone.
treatment is started in a later phase of puberty or in
                                                                               2.1. We suggest that adolescents who meet diagnostic
adulthood, spermatogenesis is sufficient for cryopreser-
                                                                                    criteria for GD/gender incongruence, fulfill cri-
vation and storage of sperm. In vitro spermatogenesis is
                                                                                    teria for treatment (Table 5), and are requesting
currently under investigation. Restoration of spermato-
                                                                                    treatment should initially undergo treatment to
genesis after prolonged estrogen treatment has not
                                                                                    suppress pubertal development. (2 |ss)
been studied.
                                                                               2.2. We suggest that clinicians begin pubertal hor-
    In females with GD/gender incongruence, the effect of
                                                                                    mone suppression after girls and boys first ex-
prolonged treatment with exogenous testosterone on
                                                                                    hibit physical changes of puberty (Tanner stages
ovarian function is uncertain. There have been reports of
                                                                                    G2/B2). (2 |ss)
an increased incidence of polycystic ovaries in trans-
gender males, both prior to and as a result of androgen
treatment (74–77), although these reports were not                         Evidence
confirmed by others (78). Pregnancy has been reported in                      Pubertal suppression can expand the diagnostic phase
transgender males who have had prolonged androgen                          by a long period, giving the subject more time to explore
treatment and have discontinued testosterone but have                      options and to live in the experienced gender before
not had genital surgery (79, 80). A reproductive endo-                     making a decision to proceed with gender-affirming sex
crine gynecologist can counsel patients before gender-                     hormone treatments and/or surgery, some of which is ir-
affirming hormone treatment or surgery regarding                           reversible (84, 85). Pubertal suppression is fully reversible,
potential fertility options (81). Techniques for cryo-                     enabling full pubertal development in the natal gender,
preservation of oocytes, embryos, and ovarian tissue                       after cessation of treatment, if appropriate. The experience
continue to improve, and oocyte maturation of immature                     of full endogenous puberty is an undesirable condition for
tissue is being studied (82).                                              the GD/gender-incongruent individual and may seri-
                                                                           ously interfere with healthy psychological functioning
2.0 Treatment of Adolescents                                               and well-being. Treating GD/gender-incongruent ad-
                                                                           olescents entering puberty with GnRH analogs has
During the past decade, clinicians have progressively                      been shown to improve psychological functioning in
acknowledged the suffering of young adolescents with                       several domains (86).
GD/gender incongruence. In some forms of GD/gender                            Another reason to start blocking pubertal hormones
incongruence, psychological interventions may be useful                    early in puberty is that the physical outcome is improved
and sufficient. However, for many adolescents with GD/                     compared with initiating physical transition after puberty
gender incongruence, the pubertal physical changes are                     has been completed (60, 62). Looking like a man or
unbearable. As early medical intervention may prevent                      woman when living as the opposite sex creates difficult
            Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 13 of 35
doi: 10.1210/jc.2017-01658                                                                     https://academic.oup.com/jcem   3881



barriers with enormous life-long disadvantages. We                   ranges for sex steroids by Tanner stage may vary
therefore advise starting suppression in early puberty to            depending on the assay used. Ultrasensitive sex steroid
prevent the irreversible development of undesirable sec-             and gonadotropin assays will help clinicians document
ondary sex characteristics. However, adolescents with                early pubertal changes.
GD/gender incongruence should experience the first                      Irreversible and, for GD/gender-incongruent adoles-
changes of their endogenous spontaneous puberty, be-                 cents, undesirable sex characteristics in female puberty
cause their emotional reaction to these first physical               are breasts, female body habitus, and, in some cases,
changes has diagnostic value in establishing the persis-             relative short stature. In male puberty, they are a
tence of GD/gender incongruence (85). Thus, Tanner                   prominent Adam’s apple; low voice; male bone config-
stage 2 is the optimal time to start pubertal suppression.           uration, such as a large jaw, big feet and hands, and tall
However, pubertal suppression treatment in early pu-                 stature; and male hair pattern on the face and extremities.




                                                                                                                                       Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
berty will limit the growth of the penis and scrotum,
                                                                        2.3. We recommend that, where indicated, GnRH
which will have a potential effect on future surgical
                                                                             analogues are used to suppress pubertal hor-
treatments (87).
                                                                             mones. (1 |ss)
   Clinicians can also use pubertal suppression in ado-
lescents in later pubertal stages to stop menses in trans-
gender males and prevent facial hair growth in
                                                                     Evidence
transgender females. However, in contrast to the effects
                                                                        Clinicians can suppress pubertal development and
in early pubertal adolescents, physical sex characteristics
                                                                     gonadal function most effectively via gonadotropin
(such as more advanced breast development in trans-
                                                                     suppression using GnRH analogs. GnRH analogs are
gender boys and lowering of the voice and outgrowth of
                                                                     long-acting agonists that suppress gonadotropins by
the jaw and brow in transgender girls) are not reversible.
                                                                     GnRH receptor desensitization after an initial increase of
                                                                     gonadotropins during ;10 days after the first and (to a
Values and preferences                                               lesser degree) the second injection (89). Antagonists
   These recommendations place a high value on                       immediately suppress pituitary gonadotropin secretion
avoiding an unsatisfactory physical outcome when sec-                (90, 91). Long-acting GnRH analogs are the currently
ondary sex characteristics have become manifest and                  preferred treatment option. Clinicians may consider long-
irreversible, a higher value on psychological well-being,            acting GnRH antagonists when evidence on their safety
and a lower value on avoiding potential harm from early              and efficacy in adolescents becomes available.
pubertal suppression.                                                   During GnRH analog treatment, slight development
                                                                     of secondary sex characteristics may regress, and in a
Remarks                                                              later phase of pubertal development, it will stop. In girls,
   Table 6 lists the Tanner stages of breast and male                breast tissue will become atrophic, and menses will stop.
genital development. Careful documentation of hall-                  In boys, virilization will stop, and testicular volume may
marks of pubertal development will ensure precise timing             decrease (92).
when initiating pubertal suppression once puberty has                   An advantage of using GnRH analogs is the reversibility
started. Clinicians can use pubertal LH and sex steroid              of the intervention. If, after extensive exploration of his/her
levels to confirm that puberty has progressed sufficiently           transition wish, the individual no longer desires transition,
before starting pubertal suppression (88). Reference                 they can discontinue pubertal suppression. In subjects with

Table 6.    Tanner Stages of Breast Development and Male External Genitalia

The description of Tanner stages for breast development:
  1. Prepubertal
  2. Breast and papilla elevated as small mound; areolar diameter increased
  3. Breast and areola enlarged, no contour separation
  4. Areola and papilla form secondary mound
  5. Mature; nipple projects, areola part of general breast contour
For penis and testes:
  1. Prepubertal, testicular volume ,4 mL
  2. Slight enlargement of penis; enlarged scrotum, pink, texture altered, testes 4–6 mL
  3. Penis longer, testes larger (8–12 mL)
  4. Penis and glans larger, including increase in breadth; testes larger (12–15 mL), scrotum dark
  5. Penis adult size; testicular volume . 15 ml
Adapted from Lawrence (56).
              Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 14 of 35
3882    Hembree et al   Guidelines on Gender-Dysphoric/Gender-Incongruent Persons   J Clin Endocrinol Metab, November 2017, 102(11):3869–3903



precocious puberty, spontaneous pubertal development                       years for a median duration of 5.8 years (3.0 to 8.0 years)
has been shown to resume after patients discontinue taking                 in transgender females and from age 16.4 (62.3) years for
GnRH analogs (93).                                                         5.4 years (2.8 to 7.8 years) in transgender males. Little is
   Recommendations 2.1 to 2.3 are supported by a                           known about more prolonged use of GnRH analogs.
prospective follow-up study from The Netherlands. This                     Researchers reported normal BMD z scores at age 35
report assessed mental health outcomes in 55 transgender                   years in one individual who used GnRH analogs from age
adolescents/young adults (22 transgender females and 33                    13.7 years until age 18.6 years before initiating sex
transgender males) at three time points: (1) before the                    hormone treatment (65).
start of GnRH agonist (average age of 14.8 years at start                      Additional data are available from individuals with
of treatment), (2) at initiation of gender-affirming hor-                  late puberty or GnRH analog treatment of other in-
mones (average age of 16.7 years at start of treatment),                   dications. Some studies reported that men with consti-




                                                                                                                                                Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
and (3) 1 year after “gender-reassignment surgery”                         tutionally delayed puberty have decreased BMD in
(average age of 20.7 years) (63). Despite a decrease in                    adulthood (95). However, other studies reported that
depression and an improvement in general mental health                     these men have normal BMD (96, 97). Treating adults
functioning, GD/gender incongruence persisted through                      with GnRH analogs results in a decrease of BMD (98). In
pubertal suppression, as previously reported (86). How-                    children with central precocious puberty, treatment with
ever, following sex hormone treatment and gender-                          GnRH analogs has been found to result in a decrease of
reassignment surgery, GD/gender incongruence was                           BMD during treatment by some (99) but not others (100).
resolved and psychological functioning steadily improved                   Studies have reported normal BMD after discontinuing
(63). Furthermore, well-being was similar to or better than                therapy (69, 72, 73, 101, 102). In adolescents treated
that reported by age-matched young adults from the                         with growth hormone who are small for gestational age
general population, and none of the study participants                     and have normal pubertal timing, 2-year GnRH analog
regretted treatment. This study represents the first long-                 treatments did not adversely affect BMD (103). Calcium
term follow-up of individuals managed according to                         supplementation may be beneficial in optimizing bone
currently existing clinical practice guidelines for trans-                 health in GnRH analog–treated individuals (104). There
gender youth, and it underscores the benefit of the mul-                   are no studies of vitamin D supplementation in this
tidisciplinary approach pioneered in The Netherlands;                      context, but clinicians should offer supplements to vi-
however, further studies are needed.                                       tamin D–deficient adolescents. Physical activity, espe-
                                                                           cially during growth, is important for bone mass in
Side effects                                                               healthy individuals (103) and is therefore likely to be
   The primary risks of pubertal suppression in GD/                        beneficial for bone health in GnRH analog–treated
gender-incongruent adolescents may include adverse ef-                     subjects.
fects on bone mineralization (which can theoretically be                       GnRH analogs did not induce a change in body
reversed with sex hormone treatment), compromised                          mass index standard deviation score in GD/gender-
fertility if the person subsequently is treated with sex                   incongruent adolescents (94) but caused an increase in
hormones, and unknown effects on brain development.                        fat mass and decrease in lean body mass percentage (92).
Few data are available on the effect of GnRH analogs on                    Studies in girls treated for precocious puberty also
BMD in adolescents with GD/gender incongruence. Ini-                       reported a stable body mass index standard deviation
tial data in GD/gender-incongruent subjects demon-                         score during treatment (72) and body mass index and
strated no change of absolute areal BMD during 2 years                     body composition comparable to controls after treat-
of GnRH analog therapy but a decrease in BMD z scores                      ment (73).
(85). A recent study also suggested suboptimal bone                            Arterial hypertension has been reported as an adverse
mineral accrual during GnRH analog treatment. The                          effect in a few girls treated with GnRH analogs for
study reported a decrease in areal BMD z scores and of                     precocious/early puberty (105, 106). Blood pressure
bone mineral apparent density z scores (which takes the                    monitoring before and during treatment is recommended.
size of the bone into account) in 19 transgender males                         Individuals may also experience hot flashes, fatigue,
treated with GnRH analogs from a mean age of 15.0                          and mood alterations as a consequence of pubertal
years (standard deviation = 2.0 years) for a median du-                    suppression. There is no consensus on treatment of these
ration of 1.5 years (0.3 to 5.2 years) and in 15 transgender               side effects in this context.
females treated from 14.9 (61.9) years for 1.3 years (0.5                      It is recommended that any use of pubertal blockers
to 3.8 years), although not all changes were statistically                 (and subsequent use of sex hormones, as detailed below)
significant (94). There was incomplete catch-up at age 22                  include a discussion about implications for fertility (see
years after sex hormone treatment from age 16.6 (61.4)                     recommendation 1.3). Transgender adolescents may
              Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 15 of 35
doi: 10.1210/jc.2017-01658                                                                                 https://academic.oup.com/jcem       3883



want to preserve fertility, which may be otherwise                           Remarks
compromised if puberty is suppressed at an early stage                           Measurements of gonadotropin and sex steroid levels
and the individual completes phenotypic transition with                      give precise information about gonadal axis suppression,
the use of sex hormones.                                                     although there is insufficient evidence for any specific
   Limited data are available regarding the effects of                       short-term monitoring scheme in children treated with
GnRH analogs on brain development. A single cross-                           GnRH analogs (88). If the gonadal axis is not completely
sectional study demonstrated no compromise of execu-                         suppressed—as evidenced by (for example) menses, erec-
tive function (107), but animal data suggest there may be                    tions, or progressive hair growth—the interval of GnRH
an effect of GnRH analogs on cognitive function (108).                       analog treatment can be shortened or the dose increased.
                                                                             During treatment, adolescents should be monitored for
Values and preferences                                                       negative effects of delaying puberty, including a halted




                                                                                                                                                      Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
    Our recommendation of GnRH analogs places a higher                       growth spurt and impaired bone mineral accretion. Table 7
value on the superior efficacy, safety, and reversibility of                 illustrates a suggested clinical protocol.
the pubertal hormone suppression achieved (as compared                           Anthropometric measurements and X-rays of the left
with the alternatives) and a relatively lower value on                       hand to monitor bone age are informative for evaluating
limiting the cost of therapy. Of the available alternatives,                 growth. To assess BMD, clinicians can perform dual-
depot and oral progestin preparations are effective. Ex-                     energy X-ray absorptiometry scans.
perience with this treatment dates back prior to the
emergence of GnRH analogs for treating precocious pu-                            2.4. In adolescents who request sex hormone treat-
berty in papers from the 1960s and early 1970s (109–112).                             ment (given this is a partly irreversible treatment),
These compounds are usually safe, but some side effects                               we recommend initiating treatment using a
have been reported (113–115). Only two recent studies                                 gradually increasing dose schedule (see Table 8)
involved transgender youth (116, 117). One of these                                   after a multidisciplinary team of medical and
studies described the use of oral lynestrenol monotherapy                             MHPs has confirmed the persistence of GD/
followed by the addition of testosterone treatment in                                 gender incongruence and sufficient mental ca-
transgender boys who were at Tanner stage B4 or further                               pacity to give informed consent, which most
at the start of treatment (117). They found lynestrenol safe,                         adolescents have by age 16 years (Table 5).
but gonadotropins were not fully suppressed. The study                                (1 |ss)
reported metrorrhagia in approximately half of the in-                           2.5. We recognize that there may be compelling
dividuals, mainly in the first 6 months. Acne, headache,                              reasons to initiate sex hormone treatment prior to
hot flashes, and fatigue were other frequent side effects.                            the age of 16 years in some adolescents with GD/
Another progestin that has been studied in the United                                 gender incongruence, even though there are
States is medroxyprogesterone. This agent is not as ef-                               minimal published studies of gender-affirming
fective as GnRH analogs in lowering endogenous sex                                    hormone treatments administered before age
hormones either and may be associated with other side                                 13.5 to 14 years. As with the care of adolescents
effects (116). Progestin preparations may be an acceptable                            $16 years of age, we recommend that an expert
treatment for persons without access to GnRH analogs or                               multidisciplinary team of medical and MHPs
with a needle phobia. If GnRH analog treatment is not                                 manage this treatment. (1 |sss)
available (insurance denial, prohibitive cost, or other                          2.6. We suggest monitoring clinical pubertal devel-
reasons), postpubertal, transgender female adolescents                                opment every 3 to 6 months and laboratory
may be treated with an antiandrogen that directly sup-                                parameters every 6 to 12 months during sex
presses androgen synthesis or action (see adult section).                             hormone treatment (Table 9). (2 |ss)


Table 7.      Baseline and Follow-Up Protocol During Suppression of Puberty

Every 3–6 mo
  Anthropometry: height, weight, sitting height, blood pressure, Tanner stages
Every 6–12 mo
  Laboratory: LH, FSH, E2/T, 25OH vitamin D
Every 1–2 y
  Bone density using DXA
  Bone age on X-ray of the left hand (if clinically indicated)

Adapted from Hembree et al. (118).
Abbreviations: DXA, dual-energy X-ray absorptiometry; E2, estradiol; FSH, follicle stimulating hormone; LH, luteinizing hormone; T, testosterone;
                Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 16 of 35
3884     Hembree et al    Guidelines on Gender-Dysphoric/Gender-Incongruent Persons   J Clin Endocrinol Metab, November 2017, 102(11):3869–3903



Table 8.     Protocol Induction of Puberty

Induction of female puberty with oral 17b-estradiol, increasing the dose every 6 mo:
  5 mg/kg/d
  10 mg/kg/d
  15 mg/kg/d
  20 mg/kg/d
  Adult dose = 2–6 mg/d
  In postpubertal transgender female adolescents, the dose of 17b-estradiol can be increased more rapidly:
     1 mg/d for 6 mo
     2 mg/d
Induction of female puberty with transdermal 17b-estradiol, increasing the dose every 6 mo (new patch is placed every 3.5 d):
  6.25–12.5 mg/24 h (cut 25-mg patch into quarters, then halves)
  25 mg/24 h




                                                                                                                                                  Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
  37.5 mg/24 h
  Adult dose 5 50–200 mg/24 h
  For alternatives once at adult dose, see Table 11.
  Adjust maintenance dose to mimic physiological estradiol levels (see Table 15).

Induction of male puberty with testosterone esters increasing the dose every 6 mo (IM or SC):
  25 mg/m2/2 wk (or alternatively, half this dose weekly, or double the dose every 4 wk)
  50 mg/m2/2 wk
  75 mg/m2/2 wk
  100 mg/m2/2 wk
  Adult dose = 100–200 mg every 2 wk
  In postpubertal transgender male adolescents the dose of testosterone esters can be increased more rapidly:
     75 mg/2 wk for 6 mo
     125 mg/2 wk
  For alternatives once at adult dose, see Table 11.
  Adjust maintenance dose to mimic physiological testosterone levels (see Table 14).
Adapted from Hembree et al. (118).
Abbreviations: IM, intramuscularly; SC, subcutaneously.


Evidence                                                                     assessment) do not develop until well after 18 years (121).
   Adolescents develop competence in decision making at                      They suggest that health care procedures should be di-
their own pace. Ideally, the supervising medical pro-                        vided along a matrix of relative risk, so that younger
fessionals should individually assess this competence,                       adolescents can be allowed to decide about low-risk
although no objective tools to make such an assessment                       procedures, such as most diagnostic tests and common
are currently available.                                                     therapies, but not about high-risk procedures, such as
   Many adolescents have achieved a reasonable level of                      most surgical procedures (121).
competence by age 15 to 16 years (119), and in many                             Currently available data from transgender adolescents
countries 16-year-olds are legally competent with regard                     support treatment with sex hormones starting at age 16
to medical decision making (120). However, others be-                        years (63, 122). However, some patients may incur po-
lieve that although some capacities are generally achieved                   tential risks by waiting until age 16 years. These include
before age 16 years, other abilities (such as good risk                      the potential risk to bone health if puberty is suppressed


Table 9.     Baseline and Follow-up Protocol During Induction of Puberty

Every 3–6 mo
  · Anthropometry: height, weight, sitting height, blood pressure, Tanner stages
Every 6–12 mo
  ··In transgender males: hemoglobin/hematocrit, lipids, testosterone, 25OH vitamin D
    In transgender females: prolactin, estradiol, 25OH vitamin D
Every 1–2 y
   ··
    BMD using DXA
    Bone age on X-ray of the left hand (if clinically indicated)
BMD should be monitored into adulthood (until the age of 25–30 y or until peak bone mass has been reached).
For recommendations on monitoring once pubertal induction has been completed, see Tables 14 and 15.
Adapted from Hembree et al. (118).
Abbreviation: DXA, dual-energy X-ray absorptiometry.
            Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 17 of 35
doi: 10.1210/jc.2017-01658                                                                https://academic.oup.com/jcem   3885



for 6 to 7 years before initiating sex hormones (e.g., if       adult dose of testosterone has been reached and the in-
someone reached Tanner stage 2 at age 9-10 years old).          dividual is well virilized. If uterine bleeding occurs, a
Additionally, there may be concerns about inappropriate         progestin can be added. However, the combined use of a
height and potential harm to mental health (emotional           GnRH analog (for ovarian suppression) and testosterone
and social isolation) if initiation of secondary sex char-      may enable phenotypic transition with a lower dose of
acteristics must wait until the person has reached 16 years     testosterone in comparison with testosterone alone. If
of age. However, only minimal data supporting earlier           there is a wish or need to discontinue GnRH analog
use of gender-affirming hormones in transgender ado-            treatment in transgender female adolescents, they may be
lescents currently exist (63). Clearly, long-term studies       treated with an antiandrogen that directly suppresses
are needed to determine the optimal age of sex hormone          androgen synthesis or action (see section 3.0 “Hormonal
treatment in GD/gender-incongruent adolescents.                 Therapy for Transgender Adults”).




                                                                                                                                 Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
   The MHP who has followed the adolescent during
GnRH analog treatment plays an essential role in                Values and preferences
assessing whether the adolescent is eligible to start sex          The recommendation to initiate pubertal induction
hormone therapy and capable of consenting to this               only when the individual has sufficient mental capacity
treatment (Table 5). Support of the family/environment is       (roughly age 16 years) to give informed consent for this
essential. Prior to the start of sex hormones, clinicians       partly irreversible treatment places a higher value on the
should discuss the implications for fertility (see recom-       ability of the adolescent to fully understand and oversee
mendation 1.5). Throughout pubertal induction, an               the partially irreversible consequences of sex hormone
MHP and a pediatric endocrinologist (or other clinician         treatment and to give informed consent. It places a lower
competent in the evaluation and induction of pubertal           value on the possible negative effects of delayed puberty.
development) should monitor the adolescent. In addition         We may not currently have the means to weigh ade-
to monitoring therapy, it is also important to pay at-          quately the potential benefits of waiting until around age
tention to general adolescent health issues, including          16 years to initiate sex hormones vs the potential risks/
healthy life style choices, such as not smoking, con-           harm to BMD and the sense of social isolation from
traception, and appropriate vaccinations (e.g., human           having the timing of puberty be so out of sync with
papillomavirus).                                                peers (128).
   For the induction of puberty, clinicians can use a similar
dose scheme for hypogonadal adolescents with GD/gender          Remarks
incongruence as they use in other individuals with                  Before starting sex hormone treatment, effects on fer-
hypogonadism, carefully monitoring for desired and un-          tility and options for fertility preservation should be dis-
desired effects (Table 8). In transgender female adoles-        cussed. Adult height may be a concern in transgender
cents, transdermal 17b-estradiol may be an alternative for      adolescents. In a transgender female adolescent, clinicians
oral 17b-estradiol. It is increasingly used for pubertal        may consider higher doses of estrogen or a more rapid
induction in hypogonadal females. However, the absence          tempo of dose escalation during pubertal induction. There
of low-dose estrogen patches may be a problem. As a             are no established treatments yet to augment adult height
result, individuals may need to cut patches to size them-       in a transgender male adolescent with open epiphyses
selves to achieve appropriate dosing (123). In transgender      during pubertal induction. It is not uncommon for
male adolescents, clinicians can give testosterone injections   transgender adolescents to present for clinical services after
intramuscularly or subcutaneously (124, 125).                   having completed or nearly completed puberty. In such
   When puberty is initiated with a gradually increasing        cases, induction of puberty with sex hormones can be done
schedule of sex steroid doses, the initial levels will not      more rapidly (see Table 8). Additionally, an adult dose of
be high enough to suppress endogenous sex steroid se-           testosterone in transgender male adolescents may suffice to
cretion. Gonadotropin secretion and endogenous pro-             suppress the gonadal axis without the need to use a sep-
duction of testosterone may resume and interfere with           arate agent. At the appropriate time, the multidisciplinary
the effectiveness of estrogen treatment, in transgender         team should adequately prepare the adolescent for tran-
female adolescents (126, 127). Therefore, continuation of       sition to adult care.
GnRH analog treatment is advised until gonadectomy.
Given that GD/gender-incongruent adolescents may opt            3.0 Hormonal Therapy for
not to have gonadectomy, long-term studies are necessary        Transgender Adults
to examine the potential risks of prolonged GnRH analog
treatment. Alternatively, in transgender male adolescents,      The two major goals of hormonal therapy are (1) to
GnRH analog treatment can be discontinued once an               reduce endogenous sex hormone levels, and thus reduce
                 Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 18 of 35
3886       Hembree et al   Guidelines on Gender-Dysphoric/Gender-Incongruent Persons   J Clin Endocrinol Metab, November 2017, 102(11):3869–3903



the secondary sex characteristics of the individual’s                         Evidence
designated gender, and (2) to replace endogenous sex                             It is the responsibility of the treating clinician to
hormone levels consistent with the individual’s gender                        confirm that the person fulfills criteria for treatment.
identity by using the principles of hormone re-                               The treating clinician should become familiar with the
placement treatment of hypogonadal patients. The                              terms and criteria presented in Tables 1–5 and take a
timing of these two goals and the age at which to begin                       thorough history from the patient in collaboration with
treatment with the sex hormones of the chosen gender                          the other members of the treatment team. The treating
is codetermined in collaboration with both the person                         clinician must ensure that the desire for transition is
pursuing transition and the health care providers. The                        appropriate; the consequences, risks, and benefits of
treatment team should include a medical provider                              treatment are well understood; and the desire for
knowledgeable in transgender hormone therapy, an                              transition persists. They also need to discuss fertil-




                                                                                                                                                   Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
MHP knowledgeable in GD/gender incongruence and                               ity preservation options (see recommendation 1.3)
the mental health concerns of transition, and a primary                       (67, 68).
care provider able to provide care appropriate for
                                                                              Transgender males
transgender individuals. The physical changes in-
                                                                                 Clinical studies have demonstrated the efficacy of
duced by this sex hormone transition are usually ac-
                                                                              several different androgen preparations to induce mas-
companied by an improvement in mental well-being
                                                                              culinization in transgender males (Appendix A) (113,
(129, 130).
                                                                              114, 131–134). Regimens to change secondary sex
   3.1. We recommend that clinicians confirm the di-                          characteristics follow the general principle of hormone
        agnostic criteria of GD/gender incongruence                           replacement treatment of male hypogonadism (135).
        and the criteria for the endocrine phase of                           Clinicians can use either parenteral or transdermal
        gender transition before beginning treatment.                         preparations to achieve testosterone values in the normal
        (1 |s)                                                             male range (this is dependent on the specific assay, but is
   3.2. We recommend that clinicians evaluate and ad-                         typically 320 to 1000 ng/dL) (Table 11) (136). Sustained
        dress medical conditions that can be exacerbated                      supraphysiologic levels of testosterone increase the risk
        by hormone depletion and treatment with sex                           of adverse reactions (see section 4.0 “Adverse Out-
        hormones of the affirmed gender before begin-                         come Prevention and Long-Term Care”) and should
        ning treatment (Table 10). (1 |s)                                  be avoided.
   3.3. We suggest that clinicians measure hormone                               Similar to androgen therapy in hypogonadal men,
        levels during treatment to ensure that endogenous                     testosterone treatment in transgender males results in
        sex steroids are suppressed and administered sex                      increased muscle mass and decreased fat mass, increased
        steroids are maintained in the normal physiologic                     facial hair and acne, male pattern baldness in those ge-
        range for the affirmed gender. (2 |ss)                              netically predisposed, and increased sexual desire (137).


Table 10.       Medical Risks Associated With Sex Hormone Therapy

Transgender female: estrogen
  Very high risk of adverse outcomes:
    · Thromboembolic disease
  Moderate risk of adverse outcomes:
    ··Macroprolactinoma
      Breast cancer
     ··
      Coronary artery disease
      Cerebrovascular disease
      ··
      Cholelithiasis
      Hypertriglyceridemia

Transgender male: testosterone
  Very high risk of adverse outcomes:
    · Erythrocytosis (hematocrit . 50%)
  Moderate risk of adverse outcomes:
    ··Severe liver dysfunction (transaminases . threefold upper limit of normal)
      Coronary artery disease
     ··
      Cerebrovascular disease
      Hypertension
      ·
      Breast or uterine cancer
                 Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 19 of 35
doi: 10.1210/jc.2017-01658                                                                                 https://academic.oup.com/jcem   3887



Table 11.         Hormone Regimens in Transgender Persons

Transgender femalesa
  Estrogen
    Oral
       Estradiol                                                                                             2.0–6.0 mg/d
    Transdermal
       Estradiol transdermal patch                                                                          0.025–0.2 mg/d
       (New patch placed every 3–5 d)
    Parenteral
       Estradiol valerate or cypionate                                                                  5–30 mg IM every 2 wk
                                                                                                        2–10 mg IM every week
     Anti-androgens
       Spironolactone                                                                                       100–300 mg/d




                                                                                                                                                  Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
       Cyproterone acetateb                                                                                  25–50 mg/d
     GnRH agonist                                                                                      3.75 mg SQ (SC) monthly
                                                                                                      11.25 mg SQ (SC) 3-monthly
Transgender males
  Testosterone
    Parenteral testosterone
       Testosterone enanthate or cypionate                                                100–200 mg SQ (IM) every 2 wk or SQ (SC) 50% per week
       Testosterone undecanoatec                                                                        1000 mg every 12 wk
    Transdermal testosterone
       Testosterone gel 1.6%d                                                                                50–100 mg/d
       Testosterone transdermal patch                                                                        2.5–7.5 mg/d

Abbreviations: IM, intramuscularly; SQ, sequentially; SC, subcutaneously.
a
    Estrogens used with or without antiandrogens or GnRH agonist.
b
    Not available in the United States.
c
    One thousand milligrams initially followed by an injection at 6 wk then at 12-wk intervals.
d
    Avoid cutaneous transfer to other individuals.



   In transgender males, testosterone will result in clit-                       receptor (114, 133, 142). It may also have estrogenic
oromegaly, temporary or permanent decreased fertility,                           activity (143). Cyproterone acetate, a progestational
deepening of the voice, cessation of menses (usually),                           compound with antiandrogenic properties (113, 132,
and a significant increase in body hair, particularly on the                     144), is widely used in Europe. 5a-Reductase inhibitors
face, chest, and abdomen. Cessation of menses may occur                          do not reduce testosterone levels and have adverse ef-
within a few months with testosterone treatment alone,                           fects (145).
although high doses of testosterone may be required. If                             Dittrich et al. (141) reported that monthly doses of the
uterine bleeding continues, clinicians may consider the                          GnRH agonist goserelin acetate in combination with
addition of a progestational agent or endometrial abla-                          estrogen were effective in reducing testosterone levels
tion (138). Clinicians may also administer GnRH analogs                          with a low incidence of adverse reactions in 60 trans-
or depot medroxyprogesterone to stop menses prior to                             gender females. Leuprolide and transdermal estrogen
testosterone treatment.                                                          were as effective as cyproterone and transdermal estrogen
                                                                                 in a comparative retrospective study (146).
Transgender females                                                                 Patients can take estrogen as oral conjugated estro-
   The hormone regimen for transgender females is more                           gens, oral 17b-estradiol, or transdermal 17b-estradiol.
complex than the transgender male regimen (Appendix                              Among estrogen options, the increased risk of throm-
B). Treatment with physiologic doses of estrogen alone is                        boembolic events associated with estrogens in general
insufficient to suppress testosterone levels into the normal                     seems most concerning with ethinyl estradiol specifically
range for females (139). Most published clinical studies                         (134, 140, 141), which is why we specifically suggest that
report the need for adjunctive therapy to achieve tes-                           it not be used in any transgender treatment plan. Data
tosterone levels in the female range (21, 113, 114,                              distinguishing among other estrogen options are less well
132–134, 139, 140).                                                              established although there is some thought that oral
   Multiple adjunctive medications are available, such as                        routes of administration are more thrombogenic due to
progestins with antiandrogen activity and GnRH ago-                              the “first pass effect” than are transdermal and paren-
nists (141). Spironolactone works by directly blocking                           teral routes, and that the risk of thromboembolic events
androgens during their interaction with the androgen                             is dose-dependent. Injectable estrogen and sublingual
              Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 20 of 35
3888    Hembree et al   Guidelines on Gender-Dysphoric/Gender-Incongruent Persons    J Clin Endocrinol Metab, November 2017, 102(11):3869–3903



estrogen may benefit from avoiding the first pass effect,                  cessation of menses, increased sexual desire, increased
but they can result in more rapid peaks with greater                       facial and body hair, increased oiliness of skin, increased
overall periodicity and thus are more difficult to monitor                 muscle, and redistribution of fat mass. Changes that
(147, 148). However, there are no data demonstrating                       occur within the first year of testosterone therapy include
that increased periodicity is harmful otherwise.                           deepening of the voice (152, 153), clitoromegaly, and
   Clinicians can use serum estradiol levels to monitor                    male pattern hair loss (in some cases) (114, 144, 154,
oral, transdermal, and intramuscular estradiol. Blood                      155) (Table 12).
tests cannot monitor conjugated estrogens or synthetic
estrogen use. Clinicians should measure serum estra-                       Transgender females
diol and serum testosterone and maintain them at the                           Physical changes that may occur in transgender fe-
level for premenopausal females (100 to 200 pg/mL                          males in the first 3 to 12 months of estrogen and anti-




                                                                                                                                                       Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
and ,50 ng/dL, respectively). The transdermal preparations                 androgen therapy include decreased sexual desire,
and injectable estradiol cypionate or valerate preparations                decreased spontaneous erections, decreased facial and
may confer an advantage in older transgender females who                   body hair (usually mild), decreased oiliness of skin, in-
may be at higher risk for thromboembolic disease (149).                    creased breast tissue growth, and redistribution of fat
                                                                           mass (114, 139, 149, 154, 155, 161) (Table 13). Breast
Values                                                                     development is generally maximal at 2 years after initi-
   Our recommendation to maintain levels of gender-                        ating hormones (114, 139, 149, 155). Over a long
affirming hormones in the normal adult range places a                      period of time, the prostate gland and testicles will
high value on the avoidance of the long-term complica-                     undergo atrophy.
tions of pharmacologic doses. Those patients receiving                         Although the time course of breast development in
endocrine treatment who have relative contraindications                    transgender females has been studied (150), precise in-
to hormones should have an in-depth discussion with their                  formation about other changes induced by sex hormones
physician to balance the risks and benefits of therapy.                    is lacking (141). There is a great deal of variability among
                                                                           individuals, as evidenced during pubertal development.
Remarks                                                                    We all know that a major concern for transgender fe-
   Clinicians should inform all endocrine-treated in-                      males is breast development. If we work with estro-
dividuals of all risks and benefits of gender-affirming                    gens, the result will be often not what the transgender
hormones prior to initiating therapy. Clinicians should                    female expects.
strongly encourage tobacco use cessation in transgender                        Alternatively, there are transgender females who re-
females to avoid increased risk of VTE and cardiovas-                      port an anecdotal improved breast development, mood,
cular complications. We strongly discourage the un-                        or sexual desire with the use of progestogens. However,
supervised use of hormone therapy (150).                                   there have been no well-designed studies of the role of
   Not all individuals with GD/gender incongruence seek                    progestogens in feminizing hormone regimens, so the
treatment as described (e.g., male-to-eunuchs and in-                      question is still open.
dividuals seeking partial transition). Tailoring current                       Our knowledge concerning the natural history and
protocols to the individual may be done within the                         effects of different cross-sex hormone therapies on breast
context of accepted safety guidelines using a multidisci-
plinary approach including mental health. No evidence-
                                                                           Table 12.         Masculinizing Effects in Transgender
based protocols are available for these groups (151). We
                                                                           Males
need prospective studies to better understand treatment
options for these persons.                                                 Effect                                      Onset           Maximum
                                                                           Skin oiliness/acne                          1–6 mo             1–2 y
  3.4. We suggest that endocrinologists provide edu-                       Facial/body hair growth                    6–12 mo             4–5 y
       cation to transgender individuals undergoing                        Scalp hair loss                            6–12 mo              —a
       treatment about the onset and time course of                        Increased muscle mass/strength             6–12 mo             2–5 y
                                                                           Fat redistribution                          1–6 mo             2–5 y
       physical changes induced by sex hormone
                                                                           Cessation of menses                        1–6 mo               —b
       treatment. (2 |sss)                                                Clitoral enlargement                        1–6 mo             1–2 y
                                                                           Vaginal atrophy                            1–6 mo              1–2 y
                                                                           Deepening of voice                         6–12 mo             1–2 y
Evidence
                                                                           Estimates represent clinical observations: Toorians et al. (149), Assche-
Transgender males                                                          man et al. (156), Gooren et al. (157), Wierckx et al. (158).
   Physical changes that are expected to occur during                      a
                                                                               Prevention and treatment as recommended for biological men.
the first 1 to 6 months of testosterone therapy include                    b
                                                                               Menorrhagia requires diagnosis and treatment by a gynecologist.
                 Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 21 of 35
doi: 10.1210/jc.2017-01658                                                                            https://academic.oup.com/jcem   3889



Table 13.         Feminizing Effects in Transgender                                  3 months during the first year of hormone
Females                                                                              therapy for transgender males and females and
                                                                                     then once or twice yearly. (2 |ss)
Effect                                             Onset      Maximum
Redistribution of body fat            3–6 mo                     2–3 y
Decrease in muscle mass and strength 3–6 mo                      1–2 y       Evidence
Softening of skin/decreased oiliness  3–6 mo                   Unknown          Pretreatment screening and appropriate regular
Decreased sexual desire               1–3 mo                    3–6 mo       medical monitoring are recommended for both trans-
Decreased spontaneous erections       1–3 mo                    3–6 mo
Male sexual dysfunction               Variable                  Variable     gender males and females during the endocrine transition
Breast growth                         3–6 mo                     2–3 y       and periodically thereafter (26, 155). Clinicians should
Decreased testicular volume           3–6 mo                     2–3 y       monitor weight and blood pressure, conduct physical
Decreased sperm production           Unknown                     .3 y
                                                                             exams, and assess routine health questions, such as to-
                                                                 .3 ya




                                                                                                                                             Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
Decreased terminal hair growth       6–12 mo
Scalp hair                            Variable                    —b         bacco use, symptoms of depression, and risk of adverse
Voice changes                          None                       —c         events such as deep vein thrombosis/pulmonary embo-
Estimates represent clinical observations: Toorians et al. (149),
                                                                             lism and other adverse effects of sex steroids.
Asscheman et al. (156), Gooren et al. (157).
a
 Complete removal of male sexual hair requires electrolysis or laser         Transgender males
treatment or both.                                                              Table 14 contains a standard monitoring plan for
b
    Familial scalp hair loss may occur if estrogens are stopped.             transgender males on testosterone therapy (154, 159).
c
    Treatment by speech pathologists for voice training is most effective.   Key issues include maintaining testosterone levels in the
                                                                             physiologic normal male range and avoiding adverse
development in transgender females is extremely sparse                       events resulting from excess testosterone therapy, par-
and based on the low quality of evidence. Current evi-                       ticularly erythrocytosis, sleep apnea, hypertension, ex-
dence does not indicate that progestogens enhance breast                     cessive weight gain, salt retention, lipid changes, and
development in transgender females, nor does evidence                        excessive or cystic acne (135).
prove the absence of such an effect. This prevents us from                      Because oral 17-alkylated testosterone is not recom-
drawing any firm conclusion at this moment and dem-                          mended, serious hepatic toxicity is not anticipated with
onstrates the need for further research to clarify these                     parenteral or transdermal testosterone use (163, 164).
important clinical questions (162).                                          Past concerns regarding liver toxicity with testosterone
                                                                             have been alleviated with subsequent reports that indicate
Values and preferences                                                       the risk of serious liver disease is minimal (144, 165, 166).
   Transgender persons have very high expectations re-
                                                                             Transgender females
garding the physical changes of hormone treatment and
                                                                                Table 15 contains a standard monitoring plan for
are aware that body changes can be enhanced by sur-
                                                                             transgender females on estrogens, gonadotropin suppres-
gical procedures (e.g., breast, face, and body habitus).
                                                                             sion, or antiandrogens (160). Key issues include avoiding
Clear expectations for the extent and timing of sex
                                                                             supraphysiologic doses or blood levels of estrogen that may
hormone–induced changes may prevent the potential
                                                                             lead to increased risk for thromboembolic disease, liver
harm and expense of unnecessary procedures.
                                                                             dysfunction, and hypertension. Clinicians should monitor
                                                                             serum estradiol levels using laboratories participating in
4.0 Adverse Outcome Prevention and                                           external quality control, as measurements of estradiol in
Long-Term Care                                                               blood can be very challenging (167).
                                                                                VTE may be a serious complication. A study re-
Hormone therapy for transgender males and females
                                                                             ported a 20-fold increase in venous thromboembolic
confers many of the same risks associated with sex
                                                                             disease in a large cohort of Dutch transgender subjects
hormone replacement therapy in nontransgender per-
                                                                             (161). This increase may have been associated with the use
sons. The risks arise from and are worsened by in-
                                                                             of the synthetic estrogen, ethinyl estradiol (149). The in-
advertent or intentional use of supraphysiologic doses of
                                                                             cidence decreased when clinicians stopped administering
sex hormones, as well as use of inadequate doses of sex
                                                                             ethinyl estradiol (161). Thus, the use of synthetic estrogens
hormones to maintain normal physiology (131, 139).
                                                                             and conjugated estrogens is undesirable because of the
      4.1. We suggest regular clinical evaluation for phys-                  inability to regulate doses by measuring serum levels and
           ical changes and potential adverse changes in                     the risk of thromboembolic disease. In a German gender
           response to sex steroid hormones and laboratory                   clinic, deep vein thrombosis occurred in 1 of 60 of
           monitoring of sex steroid hormone levels every                    transgender females treated with a GnRH analog and oral
                   Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 22 of 35
3890        Hembree et al    Guidelines on Gender-Dysphoric/Gender-Incongruent Persons   J Clin Endocrinol Metab, November 2017, 102(11):3869–3903



Table 14.         Monitoring of Transgender Persons on Gender-Affirming Hormone Therapy: Transgender Male

1. Evaluate patient every 3 mo in the first year and then one to two times per year to monitor for appropriate signs of virilization and for
   development of adverse reactions.
2. Measure serum testosterone every 3 mo until levels are in the normal physiologic male range:a
   a. For testosterone enanthate/cypionate injections, the testosterone level should be measured midway between injections. The target
      level is 400–700 ng/dL to 400 ng/dL. Alternatively, measure peak and trough levels to ensure levels remain in the normal male range.
   b. For parenteral testosterone undecanoate, testosterone should be measured just before the following injection. If the level is
      ,400 ng/dL, adjust dosing interval.
   c. For transdermal testosterone, the testosterone level can be measured no sooner than after 1 wk of daily application (at least 2 h after
      application).
3. Measure hematocrit or hemoglobin at baseline and every 3 mo for the first year and then one to two times a year. Monitor weight,
   blood pressure, and lipids at regular intervals.
4. Screening for osteoporosis should be conducted in those who stop testosterone treatment, are not compliant with hormone therapy,




                                                                                                                                                     Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
   or who develop risks for bone loss.
5. If cervical tissue is present, monitoring as recommended by the American College of Obstetricians and Gynecologists.
6. Ovariectomy can be considered after completion of hormone transition.
7. Conduct sub- and periareolar annual breast examinations if mastectomy performed. If mastectomy is not performed, then consider
   mammograms as recommended by the American Cancer Society.
a
    Adapted from Lapauw et al. (154) and Ott et al. (159).


estradiol (141). The patient who developed a deep vein                          estrogen therapy (170–173). Up to 20% of transgender
thrombosis was found to have a homozygous C677 T                                females treated with estrogens may have elevations in
mutation in the methylenetetrahydrofolate reductase                             prolactin levels associated with enlargement of the pi-
gene. In an Austrian gender clinic, administering gender-                       tuitary gland (156). In most cases, the serum prolactin
affirming hormones to 162 transgender females and 89                            levels will return to the normal range with a reduction or
transgender males was not associated with VTE, despite                          discontinuation of the estrogen therapy or discontinua-
an 8.0% and 5.6% incidence of thrombophilia (159). A                            tion of cyproterone acetate (157, 174, 175).
more recent multinational study reported only 10 cases                             The onset and time course of hyperprolactinemia
of VTE from a cohort of 1073 subjects (168). Throm-                             during estrogen treatment are not known. Clinicians
bophilia screening of transgender persons initiating                            should measure prolactin levels at baseline and then at
hormone treatment should be restricted to those with                            least annually during the transition period and every 2
a personal or family history of VTE (159). Monitor-                             years thereafter. Given that only a few case studies
ing D-dimer levels during treatment is not recom-                               reported prolactinomas, and prolactinomas were not
mended (169).                                                                   reported in large cohorts of estrogen-treated persons,
                                                                                the risk is likely to be very low. Because the major
      4.2. We suggest periodically monitoring prolactin
                                                                                presenting findings of microprolactinomas (hypo-
           levels in transgender females treated with estro-
                                                                                gonadism and sometimes gynecomastia) are not ap-
           gens. (2 |ss)
                                                                                parent in transgender females, clinicians may perform
                                                                                radiologic examinations of the pituitary in those pa-
Evidence                                                                        tients whose prolactin levels persistently increase
   Estrogen therapy can increase the growth of pituitary                        despite stable or reduced estrogen levels. Some trans-
lactrotroph cells. There have been several reports of                           gender individuals receive psychotropic medications that
prolactinomas occurring after long-term, high-dose                              can increase prolactin levels (174).


Table 15.         Monitoring of Transgender Persons on Gender-Affirming Hormone Therapy: Transgender Female

1. Evaluate patient every 3 mo in the first year and then one to two times per year to monitor for appropriate signs of feminization and for
   development of adverse reactions.
2. Measure serum testosterone and estradiol every 3 mo.
   a. Serum testosterone levels should be ,50 ng/dL.
   b. Serum estradiol should not exceed the peak physiologic range: 100–200 pg/mL.
3. For individuals on spironolactone, serum electrolytes, particularly potassium, should be monitored every 3 mo in the first year and
   annually thereafter.
4. Routine cancer screening is recommended, as in nontransgender individuals (all tissues present).
5. Consider BMD testing at baseline (160). In individuals at low risk, screening for osteoporosis should be conducted at age 60 years or in
   those who are not compliant with hormone therapy.
This table presents strong recommendations and does not include lower level recommendations.
            Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 23 of 35
doi: 10.1210/jc.2017-01658                                                             https://academic.oup.com/jcem   3891



   4.3. We suggest that clinicians evaluate transgender        monitor and manage glucose and lipid metabolism
        persons treated with hormones for cardiovas-           and blood pressure regularly according to established
        cular risk factors using fasting lipid profiles, di-   guidelines (186).
        abetes screening, and/or other diagnostic tools.
                                                                 4.4. We recommend that clinicians obtain BMD
        (2 |ss)
                                                                      measurements when risk factors for osteoporosis
                                                                      exist, specifically in those who stop sex hormone
Evidence                                                              therapy after gonadectomy. (1 |ss)

Transgender males
   Administering testosterone to transgender males re-
                                                               Evidence
sults in a more atherogenic lipid profile with lowered




                                                                                                                              Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
high-density lipoprotein cholesterol and higher tri-           Transgender males
glyceride and low-density lipoprotein cholesterol values          Baseline bone mineral measurements in transgender
(176–179). Studies of the effect of testosterone on insulin    males are generally in the expected range for their pre-
sensitivity have mixed results (178, 180). A randomized,       treatment gender (188). However, adequate dosing of
open-label uncontrolled safety study of transgender            testosterone is important to maintain bone mass in
males treated with testosterone undecanoate demon-             transgender males (189, 190). In one study (190), serum
strated no insulin resistance after 1 year (181, 182).         LH levels were inversely related to BMD, suggesting that
Numerous studies have demonstrated the effects of sex          low levels of sex hormones were associated with bone
hormone treatment on the cardiovascular system (160,           loss. Thus, LH levels in the normal range may serve as an
179, 183, 184). Long-term studies from The Netherlands         indicator of the adequacy of sex steroid administration to
found no increased risk for cardiovascular mortality           preserve bone mass. The protective effect of testosterone
(161). Likewise, a meta-analysis of 19 randomized trials       may be mediated by peripheral conversion to estradiol,
in nontransgender males on testosterone replacement            both systemically and locally in the bone.
showed no increased incidence of cardiovascular events
(185). A systematic review of the literature found that        Transgender females
data were insufficient (due to very low–quality evidence)         A baseline study of BMD reported T scores less
to allow a meaningful assessment of patient-important          than 22.5 in 16% of transgender females (191). In aging
outcomes, such as death, stroke, myocardial infarction,        males, studies suggest that serum estradiol more posi-
or VTE in transgender males (176). Future research is          tively correlates with BMD than does testosterone (192,
needed to ascertain the potential harm of hormonal             193) and is more important for peak bone mass (194).
therapies (176). Clinicians should manage cardiovascular       Estrogen preserves BMD in transgender females who
risk factors as they emerge according to established           continue on estrogen and antiandrogen therapies (188,
guidelines (186).                                              190, 191, 195, 196).
                                                                  Fracture data in transgender males and females are
Transgender females                                            not available. Transgender persons who have undergone
   A prospective study of transgender females found            gonadectomy may choose not to continue consistent sex
favorable changes in lipid parameters with increased           steroid treatment after hormonal and surgical sex reas-
high-density lipoprotein and decreased low-density li-         signment, thereby becoming at risk for bone loss. There
poprotein concentrations (178). However, increased             have been no studies to determine whether clinicians
weight, blood pressure, and markers of insulin resis-          should use the sex assigned at birth or affirmed gender for
tance attenuated these favorable lipid changes. In a           assessing osteoporosis (e.g., when using the FRAX tool).
meta-analysis, only serum triglycerides were higher            Although some researchers use the sex assigned at birth
at $24 months without changes in other parameters              (with the assumption that bone mass has usually peaked
(187). The largest cohort of transgender females (mean         for transgender people who initiate hormones in early
age 41 years, followed for a mean of 10 years) showed no       adulthood), this should be assessed on a case-by-case
increase in cardiovascular mortality despite a 32% rate of     basis until there are more data available. This assumption
tobacco use (161).                                             will be further complicated by the increasing prevalence
   Thus, there is limited evidence to determine whether        of transgender people who undergo hormonal transition
estrogen is protective or detrimental on lipid and glucose     at a pubertal age or soon after puberty. Sex for com-
metabolism in transgender females (176). With aging,           parison within risk assessment tools may be based on the
there is usually an increase of body weight. Therefore,        age at which hormones were initiated and the length
as with nontransgender individuals, clinicians should          of exposure to hormones. In some cases, it may be
              Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 24 of 35
3892    Hembree et al   Guidelines on Gender-Dysphoric/Gender-Incongruent Persons   J Clin Endocrinol Metab, November 2017, 102(11):3869–3903



reasonable to assess risk using both the male and female                   transgender females, studies have reported cases of be-
calculators and using an intermediate value. Because all                   nign prostatic hyperplasia in transgender females treated
subjects underwent normal pubertal development, with                       with estrogens for 20 to 25 years (208, 209). Studies have
known effects on bone size, reference values for birth sex                 also reported a few cases of prostate carcinoma in
were used for all participants (154).                                      transgender females (210–214).
                                                                              Transgender females may feel uncomfortable sched-
  4.5. We suggest that transgender females with no
                                                                           uling regular prostate examinations. Gynecologists are
       known increased risk of breast cancer follow
                                                                           not trained to screen for prostate cancer or to monitor
       breast-screening guidelines recommended for
                                                                           prostate growth. Thus, it may be reasonable for trans-
       those designated female at birth. (2 |ss)
                                                                           gender females who transitioned after age 20 years to have
  4.6. We suggest that transgender females treated
                                                                           annual screening digital rectal examinations after age
       with estrogens follow individualized screening




                                                                                                                                                Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
                                                                           50 years and prostate-specific antigen tests consistent
       according to personal risk for prostatic disease
                                                                           with U.S. Preventive Services Task Force Guidelines
       and prostate cancer. (2 |sss)
                                                                           (215).
                                                                               4.7. We advise that clinicians determine the medical
Evidence
                                                                                    necessity of including a total hysterectomy and
   Studies have reported a few cases of breast cancer in
                                                                                    oophorectomy as part of gender-affirming sur-
transgender females (197–200). A Dutch study of 1800
                                                                                    gery. (Ungraded Good Practice Statement)
transgender females followed for a mean of 15 years
(range of 1 30 years) found one case of breast cancer. The
Women’s Health Initiative study reported that females                      Evidence
taking conjugated equine estrogen without progesterone                        Although aromatization of testosterone to estradiol in
for 7 years did not have an increased risk of breast cancer                transgender males has been suggested as a risk factor for
as compared with females taking placebo (137).                             endometrial cancer (216), no cases have been reported.
   In transgender males, a large retrospective study                       When transgender males undergo hysterectomy, the
conducted at the U.S. Veterans Affairs medical health                      uterus is small and there is endometrial atrophy (217,
system identified seven breast cancers (194). The authors                  218). Studies have reported cases of ovarian cancer (219,
reported that this was not above the expected rate of                      220). Although there is limited evidence for increased risk
breast cancers in cisgender females in this cohort. Fur-                   of reproductive tract cancers in transgender males, health
thermore, they did report one breast cancer that de-                       care providers should determine the medical necessity of
veloped in a transgender male patient after mastectomy,                    a laparoscopic total hysterectomy as part of a gender-
supporting the fact that breast cancer can occur even                      affirming surgery to prevent reproductive tract can-
after mastectomy. Indeed, there have been case reports                     cer (221).
of breast cancer developing in subareolar tissue in
transgender males, which occurred after mastectomy                         Values
(201, 202).                                                                   Given the discomfort that transgender males experi-
   Women with primary hypogonadism (Turner syn-                            ence accessing gynecologic care, our recommendation for
drome) treated with estrogen replacement exhibited a                       the medical necessity of total hysterectomy and oopho-
significantly decreased incidence of breast cancer as                      rectomy places a high value on eliminating the risks of
compared with national standardized incidence ratios                       female reproductive tract disease and cancer and a lower
(203, 204). These studies suggest that estrogen therapy                    value on avoiding the risks of these surgical procedures
does not increase the risk of breast cancer in the short                   (related to the surgery and to the potential undesir-
term (,20 to 30 years). We need long-term studies to                       able health consequences of oophorectomy) and their
determine the actual risk, as well as the role of screening                associated costs.
mammograms. Regular examinations and gynecologic
advice should determine monitoring for breast cancer.                      Remarks
   Prostate cancer is very rare before the age of 40,                          The sexual orientation and type of sexual practices will
especially with androgen deprivation therapy (205).                        determine the need and types of gynecologic care required
Childhood or pubertal castration results in regression of                  following transition. Additionally, in certain countries,
the prostate and adult castration reverses benign prostate                 the approval required to change the sex in a birth cer-
hypertrophy (206). Although van Kesteren et al. (207)                      tificate for transgender males may be dependent on
reported that estrogen therapy does not induce hyper-                      having a complete hysterectomy. Clinicians should help
trophy or premalignant changes in the prostates of                         patients research nonmedical administrative criteria and
            Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 25 of 35
doi: 10.1210/jc.2017-01658                                                                       https://academic.oup.com/jcem   3893



provide counseling. If individuals decide not to undergo              reported on outcomes (227). Sometimes there is in-
hysterectomy, screening for cervical cancer is the same as            adequate tissue to form a full neovagina, so clinicians
all other females.                                                    have revisited using intestine and found it to be successful
                                                                      (87, 228, 229). Some newer vaginoplasty techniques may
5.0 Surgery for Sex Reassignment and                                  involve autologuous oral epithelial cells (230, 231).
Gender Confirmation                                                      The scrotum becomes the labia majora. Surgeons
                                                                      use reconstructive surgery to fashion the clitoris and
For many transgender adults, genital gender-affirming                 its hood, preserving the neurovascular bundle at the
surgery may be the necessary step toward achieving their              tip of the penis as the neurosensory supply to the
ultimate goal of living successfully in their desired gender          clitoris. Some surgeons are also creating a sensate
role. The type of surgery falls into two main categories:             pedicled-spot adding a G spot to the neovagina to




                                                                                                                                         Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
(1) those that directly affect fertility and (2) those that do        increase sensation (232). Most recently, plastic sur-
not. Those that change fertility (previously called sex               geons have developed techniques to fashion labia
reassignment surgery) include genital surgery to remove               minora. To further complete the feminization, uterine
the penis and gonads in the male and removal of the                   transplants have been proposed and even attempted
uterus and gonads in the female. The surgeries that effect            (233).
fertility are often governed by the legal system of the state            Neovaginal prolapse, rectovaginal fistula, delayed
or country in which they are performed. Other gender-                 healing, vaginal stenosis, and other complications do
conforming surgeries that do not directly affect fertility            sometimes occur (234, 235). Clinicians should strongly
are not so tightly governed.                                          remind the transgender person to use their dilators to
    Gender-affirming surgical techniques have improved                maintain the depth and width of the vagina throughout
markedly during the past 10 years. Reconstructive genital             the postoperative period. Genital sexual responsivity and
surgery that preserves neurologic sensation is now the                other aspects of sexual function are usually preserved
standard. The satisfaction rate with surgical reassignment            following genital gender-affirming surgery (236, 237).
of sex is now very high (187). Additionally, the mental                  Ancillary surgeries for more feminine or masculine
health of the individual seems to be improved by par-                 appearance are not within the scope of this guideline.
ticipating in a treatment program that defines a pathway              Voice therapy by a speech language pathologist is
of gender-affirming treatment that includes hormones                  available to transform speech patterns to the affirmed
and surgery (130, 144) (Table 16).                                    gender (148). Spontaneous voice deepening occurs dur-
    Surgery that affects fertility is irreversible. The World         ing testosterone treatment of transgender males (152,
Professional Association for Transgender Health Stan-                 238). No studies have compared the effectiveness
dards of Care (222) emphasizes that the “threshold of 18              of speech therapy, laryngeal surgery, or combined
should not be seen as an indication in itself for active              treatment.
intervention.” If the social transition has not been sat-                Breast surgery is a good example of gender-confirming
isfactory, if the person is not satisfied with or is ambiv-           surgery that does not affect fertility. In all females, breast
alent about the effects of sex hormone treatment, or if the           size exhibits a very broad spectrum. For transgender
person is ambivalent about surgery then the individual                females to make the best informed decision, clinicians
should not be referred for surgery (223, 224).                        should delay breast augmentation surgery until the pa-
    Gender-affirming genital surgeries for transgender                tient has completed at least 2 years of estrogen therapy,
females that affect fertility include gonadectomy,                    because the breasts continue to grow during that time
penectomy, and creation of a neovagina (225, 226).                    (141, 155).
Surgeons often invert the skin of the penis to form the                  Another major procedure is the removal of facial and
wall of the vagina, and several literatures reviews have              masculine-appearing body hair using either electrolysis or


Table 16.     Criteria for Gender-Affirming Surgery, Which Affects Fertility

1. Persistent, well-documented gender dysphoria
2. Legal age of majority in the given country
3. Having continuously and responsibly used gender-affirming hormones for 12 mo (if there is no medical contraindication to receiving
   such therapy)
4. Successful continuous full-time living in the new gender role for 12 mo
5. If significant medical or mental health concerns are present, they must be well controlled
6. Demonstrable knowledge of all practical aspects of surgery (e.g., cost, required lengths of hospitalizations, likely complications,
   postsurgical rehabilitation)
              Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 26 of 35
3894    Hembree et al   Guidelines on Gender-Dysphoric/Gender-Incongruent Persons   J Clin Endocrinol Metab, November 2017, 102(11):3869–3903



laser treatments. Other feminizing surgeries, such as that                            necessary and would benefit the patient’s overall
to feminize the face, are now becoming more popular                                   health and/or well-being. (1 |ss)
(239–241).                                                                     5.2.   We advise that clinicians approve genital gender-
    In transgender males, clinicians usually delay                                    affirming surgery only after completion of at least
gender-affirming genital surgeries until after a few                                  1 year of consistent and compliant hormone
years of androgen therapy. Those surgeries that affect                                treatment, unless hormone therapy is not desired
fertility in this group include oophorectomy, vagi-                                   or medically contraindicated. (Ungraded Good
nectomy, and complete hysterectomy. Surgeons can                                      Practice Statement)
safely perform them vaginally with laparoscopy. These                          5.3.   We advise that the clinician responsible for en-
are sometimes done in conjunction with the creation                                   docrine treatment and the primary care provider
of a neopenis. The cosmetic appearance of a neopenis is                               ensure appropriate medical clearance of trans-




                                                                                                                                                Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
now very good, but the surgery is multistage and very                                 gender individuals for genital gender-affirming
expensive (242, 243). Radial forearm flap seems to be                                 surgery and collaborate with the surgeon re-
the most satisfactory procedure (228, 244). Other flaps                               garding hormone use during and after surgery.
also exist (245). Surgeons can make neopenile erections                               (Ungraded Good Practice Statement)
possible by reinervation of the flap and subsequent                            5.4.   We recommend that clinicians refer hormone-
contraction of the muscle, leading to stiffening of the                               treated transgender individuals for genital
neopenis (246, 247), but results are inconsistent (248).                              surgery when: (1) the individual has had a sat-
Surgeons can also stiffen the penis by imbedding some                                 isfactory social role change, (2) the individual is
mechanical device (e.g., a rod or some inflatable ap-                                 satisfied about the hormonal effects, and (3) the
paratus) (249, 250). Because of these limitations, the                                individual desires definitive surgical changes.
creation of a neopenis has often been less than satis-                                (1 |sss)
factory. Recently, penis transplants are being pro-                            5.5.   We suggest that clinicians delay gender-affirming
posed (233).                                                                          genital surgery involving gonadectomy and/or
    In fact, most transgender males do not have any                                   hysterectomy until the patient is at least 18
external genital surgery because of the lack of access,                               years old or legal age of majority in his or her
high cost, and significant potential complications. Some                              country. (2 |ss).
choose a metaoidioplasty that brings forward the cli-                          5.6.   We suggest that clinicians determine the timing of
toris, thereby allowing them to void in a standing po-                                breast surgery for transgender males based upon
sition without wetting themselves (251, 252). Surgeons                                the physical and mental health status of the in-
can create the scrotum from the labia majora with good                                dividual. There is insufficient evidence to rec-
cosmetic effect and can implant testicular prosthe-                                   ommend a specific age requirement. (2 |sss)
ses (253).
    The most important masculinizing surgery for the
transgender male is mastectomy, and it does not affect                     Evidence
fertility. Breast size only partially regresses with androgen                 Owing to the lack of controlled studies, incomplete
therapy (155). In adults, discussions about mastectomy                     follow-up, and lack of valid assessment measures,
usually take place after androgen therapy has started.                     evaluating various surgical approaches and techniques
Because some transgender male adolescents present after                    is difficult. However, one systematic review including a
                                                                           large numbers of studies reported satisfactory cosmetic
significant breast development has occurred, they may
                                                                           and functional results for vaginoplasty/neovagina con-
also consider mastectomy 2 years after they begin an-
                                                                           struction (257). For transgender males, the outcomes are
drogen therapy and before age 18 years. Clinicians
                                                                           less certain. However, the problems are now better
should individualize treatment based on the physical and
                                                                           understood (258). Several postoperative studies report
mental health status of the individual. There are now
                                                                           significant long-term psychological and psychiatric
newer approaches to mastectomy with better outcomes
                                                                           pathology (259–261). One study showed satisfaction
(254, 255). These often involve chest contouring (256).
                                                                           with breasts, genitals, and femininity increased signifi-
Mastectomy is often necessary for living comfortably in
                                                                           cantly and showed the importance of surgical treatment
the new gender (256).
                                                                           as a key therapeutic option for transgender females
   5.1. We recommend that a patient pursue genital                         (262). Another analysis demonstrated that, despite the
        gender-affirming surgery only after the MHP and                    young average age at death following surgery and the
        the clinician responsible for endocrine transition                 relatively larger number of individuals with somatic
        therapy both agree that surgery is medically                       morbidity, the study does not allow for determination of
            Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 27 of 35
doi: 10.1210/jc.2017-01658                                                                  https://academic.oup.com/jcem    3895



causal relationships between, for example, specific types        interest or leadership position: none declared. Sabine E.
of hormonal or surgical treatment received and somatic           Hannema—financial or business/organizational in-
morbidity and mortality (263). Reversal surgery in               terests: none declared, significant financial interest
regretful male-to-female transsexuals after sexual               or leadership position: Ferring Pharmaceuticals
reassignment surgery represents a complex, multistage            Inc. (lecture/conference), Pfizer (lecture). Walter
procedure with satisfactory outcomes. Further insight            J. Meyer—financial or business/organizational in-
into the characteristics of persons who regret their de-         terests: none declared, significant financial interest
cision postoperatively would facilitate better future se-        or leadership position: none declared. M. Hassan
lection of applicants eligible for sexual reassignment           Murad**—financial or business/organizational inter-
surgery. We need more studies with appropriate controls          ests: Mayo Clinic, Evidence-based Practice Center, sig-
that examine long-term quality of life, psychosocial             nificant financial interest or leadership position:




                                                                                                                                     Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
outcomes, and psychiatric outcomes to determine the              none declared. Stephen M. Rosenthal—financial or
long-term benefits of surgical treatment.                        business/organizational interests: AbbVie (consul-
   When a transgender individual decides to have gender-         tant), National Institutes of Health (grantee), signifi-
affirming surgery, both the hormone prescribing clinician        cant financial interest or leadership position: Pediatric
and the MHP must certify that the patient satisfies criteria     Endocrine Society (immediate past president). Joshua
for gender-affirming surgery (Table 16).                         D. Safer, FACP—financial or business/organizational
   There is some concern that estrogen therapy may               interests: none declared, significant financial inter-
cause an increased risk for venous thrombosis during or          est or leadership position: none declared. Vin
following surgery (176). For this reason, the surgeon            Tangpricha—financial or business/organizational inter-
and the hormone-prescribing clinician should collabo-            ests: Cystic Fibrosis Foundation (grantee), National In-
rate in making a decision about the use of hormones              stitutes of Health (grantee), significant financial interest
before and following surgery. One study suggests that            or leadership position, Elsevier Journal of Clinical
preoperative factors (such as compliance) are less im-           and Translational Endocrinology (editor). Guy G.
portant for patient satisfaction than are the physical           T’Sjoen—financial or business/organizational inter-
postoperative results (56). However, other studies and           ests: none declared, significant financial interest or lead-
clinical experience dictate that individuals who do not          ership position: none declared.* Financial, business, and
follow medical instructions and do not work with their           organizational disclosures of the task force cover the
physicians toward a common goal do not achieve                   year prior to publication. Disclosures prior to this time
treatment goals (264) and experience higher rates of             period are archived.**Evidence-based reviews for this
postoperative infections and other complications (265,           guideline were prepared under contract with the
266). It is also important that the person requesting            Endocrine Society.
surgery feels comfortable with the anatomical changes
that have occurred during hormone therapy. Dissatis-
faction with social and physical outcomes during the             Acknowledgments
hormone transition may be a contraindication to sur-
                                                                 Correspondence and Reprint Requests: The Endocrine So-
gery (223).                                                      ciety, 2055 L Street NW, Suite 600, Washington, DC 20036.
   An endocrinologist or experienced medical provider            E-mail: publications@endocrine.org; Phone: 202971-3636.
should monitor transgender individuals after surgery.                Disclosure Summary: See Financial Disclosures.
Those who undergo gonadectomy will require hormone                   Disclaimer: The Endocrine Society’s clinical practice
replacement therapy, surveillance, or both to prevent            guidelines are developed to be of assistance to endocrinologists
adverse effects of chronic hormone deficiency.                   by providing guidance and recommendations for particular
                                                                 areas of practice. The guidelines should not be considered in-
                                                                 clusive of all proper approaches or methods, or exclusive of
Financial Disclosures of the Task Force*                         others. The guidelines cannot guarantee any specific outcome,
                                                                 nor do they establish a standard of care. The guidelines are
Wylie C. Hembree (chair)—financial or business/
                                                                 not intended to dictate the treatment of a particular patient.
organizational interests: none declared, significant
                                                                 Treatment decisions must be made based on the independent
financial interest or leadership position: none de-
                                                                 judgement of healthcare providers and each patient’s indivi-
clared. Peggy T. Cohen-Kettenis—financial or                     dual circumstances.
business/organizational interests: none declared, sig-               The Endocrine Society makes no warranty, express or im-
nificant financial interest or leadership position: none         plied, regarding the guidelines and specifically excludes any
declared. Louis Gooren—financial or business/                    warranties of merchantability and fitness for a particular use or
organizational interests: none declared, significant financial   purpose. The Society shall not be liable for direct, indirect,
                  Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 28 of 35
3896      Hembree et al      Guidelines on Gender-Dysphoric/Gender-Incongruent Persons   J Clin Endocrinol Metab, November 2017, 102(11):3869–3903



special, incidental, or consequential damages related to the use                  18. Dekker MJ, Wierckx K, Van Caenegem E, Klaver M, Kreukels BP,
of the information contained herein.                                                  Elaut E, Fisher AD, van Trotsenburg MA, Schreiner T, den Heijer
                                                                                      M, T’Sjoen G. A European network for the investigation of gender
                                                                                      incongruence: endocrine part. J Sex Med. 2016;13(6):994–999.
                                                                                  19. Ruble DN, Martin CL, Berenbaum SA. Gender development. In:
References                                                                            Damon WL, Lerner RM, Eisenberg N, eds. Handbook of Child
                                                                                      Psychology: Social, Emotional, and Personality Development.
  1. Atkins D, Best D, Briss PA, Eccles M, Falck-Ytter Y, Flottorp S,                 Vol. 3. 6th ed. New York, NY: Wiley; 2006;858–931.
     Guyatt GH, Harbour RT, Haugh MC, Henry D, Hill S, Jaeschke                   20. Steensma TD, Kreukels BP, de Vries AL, Cohen-Kettenis PT.
     R, Leng G, Liberati A, Magrini N, Mason J, Middleton P,                          Gender identity development in adolescence. Horm Behav. 2013;
     Mrukowicz J, O’Connell D, Oxman AD, Phillips B, Schünemann                      64(2):288–297.
     HJ, Edejer T, Varonen H, Vist GE, Williams JW, Jr, Zaza S;                   21. Rosenthal SM. Approach to the patient: transgender youth: en-
     GRADE Working Group. Grading quality of evidence and                             docrine considerations. J Clin Endocrinol Metab. 2014;99(12):
     strength of recommendations. BMJ. 2004;328(7454):1490.                           4379–4389.




                                                                                                                                                            Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
  2. Swiglo BA, Murad MH, Schünemann HJ, Kunz R, Vigersky RA,                    22. Saraswat A, Weinand JD, Safer JD. Evidence supporting the bi-
     Guyatt GH, Montori VM. A case for clarity, consistency, and                      ologic nature of gender identity. Endocr Pract. 2015;21(2):
     helpfulness: state-of-the-art clinical practice guidelines in endo-              199–204.
     crinology using the grading of recommendations, assessment,                  23. Gooren L. The biology of human psychosexual differentiation.
     development, and evaluation system. J Clin Endocrinol Metab.                     Horm Behav. 2006;50(4):589–601.
     2008;93(3):666–673.                                                          24. Berenbaum SA, Meyer-Bahlburg HF. Gender development and
  3. Bullough VL. Transsexualism in history. Arch Sex Behav. 1975;                    sexuality in disorders of sex development. Horm Metab Res. 2015;
     4(5):561–571.                                                                    47(5):361–366.
  4. Benjamin H. The transsexual phenomenon. Trans N Y Acad Sci.                  25. Dessens AB, Slijper FME, Drop SLS. Gender dysphoria and gender
     1967;29(4):428–430.                                                              change in chromosomal females with congenital adrenal hyper-
  5. Meyerowitz J. How Sex Changed: A History of Transsexuality in                    plasia. Arch Sex Behav. 2005;34(4):389–397.
     the United States. Cambridge, MA: Harvard University Press;                  26. Meyer-Bahlburg HFL, Dolezal C, Baker SW, Ehrhardt AA, New
     2002.                                                                            MI. Gender development in women with congenital adrenal hy-
  6. Hirschfeld M. Was muss das Volk vom Dritten Geschlecht wissen.                   perplasia as a function of disorder severity. Arch Sex Behav. 2006;
     Verlag Max Spohr, Leipzig; 1901.                                                 35(6):667–684.
  7. Fisk NM. Editorial: Gender dysphoria syndrome—the concep-                    27. Frisén L, Nordenström A, Falhammar H, Filipsson H, Holmdahl
     tualization that liberalizes indications for total gender re-                    G, Janson PO, Thorén M, Hagenfeldt K, Möller A, Nordenskjöld
     orientation and implies a broadly based multi-dimensional                        A. Gender role behavior, sexuality, and psychosocial adaptation in
     rehabilitative regimen. West J Med. 1974;120(5):386–391.                         women with congenital adrenal hyperplasia due to CYP21A2
  8. Diamond L. Transgender experience and identity. In: Schwartz SJ,                 deficiency. J Clin Endocrinol Metab. 2009;94(9):3432–3439.
     Luyckx K, Vignoles VL, eds. Handbook of Identity Theory and                  28. Meyer-Bahlburg HFL, Dolezal C, Baker SW, Carlson AD, Obeid
     Research. New York, NY: Springer; 2011:629–647.                                  JS, New MI. Prenatal androgenization affects gender-related be-
  9. Queen C, Schimel L, eds. PoMoSexuals: Challenging Assumptions                    havior but not gender identity in 5–12-year-old girls with con-
     About Gender and Sexuality. San Francisco, CA: Cleis Press;                      genital adrenal hyperplasia. Arch Sex Behav. 2004;33(2):97–104.
     1997.                                                                        29. Cohen-Kettenis PT. Gender change in 46,XY persons with 5a-
 10. Case LK, Ramachandran VS. Alternating gender incongruity:                        reductase-2 deficiency and 17b-hydroxysteroid dehydrogenase-3
     a new neuropsychiatric syndrome providing insight into the dy-                   deficiency. Arch Sex Behav. 2005;34(4):399–410.
     namic plasticity of brain-sex. Med Hypotheses. 2012;78(5):                   30. Reiner WG, Gearhart JP. Discordant sexual identity in some
     626–631.                                                                         genetic males with cloacal exstrophy assigned to female sex at
 11. Johnson TW, Wassersug RJ. Gender identity disorder outside the                   birth. N Engl J Med. 2004;350(4):333–341.
     binary: when gender identity disorder-not otherwise specified is             31. Meyer-Bahlburg HFL. Gender identity outcome in female-raised
     not good enough. Arch Sex Behav. 2010;39(3):597–598.                             46,XY persons with penile agenesis, cloacal exstrophy of the
 12. Wibowo E, Wassersug R, Warkentin K, Walker L, Robinson J,                        bladder, or penile ablation. Arch Sex Behav. 2005;34(4):423–438.
     Brotto L, Johnson T. Impact of androgen deprivation therapy on               32. Coolidge FL, Thede LL, Young SE. The heritability of gender
     sexual function: a response. Asian J Androl. 2012;14(5):793–794.                 identity disorder in a child and adolescent twin sample. Behav
 13. Pasquesoone V. 7 countries giving transgender people fundamental                 Genet. 2002;32(4):251–257.
     rights the U.S. still won’t. 2014. Available at: https://mic.com/articles/   33. Heylens G, De Cuypere G, Zucker KJ, Schelfaut C, Elaut E,
     87149/7-countries-giving-transgender-people-fundamental-rights-the-              Vanden Bossche H, De Baere E, T’Sjoen G. Gender identity dis-
     u-s-still-won-t. Accessed 26 August 2016.                                        order in twins: a review of the case report literature. J Sex Med.
 14. American Psychiatric Association. Diagnostic and Statistical                     2012;9(3):751–757.
     Manual of Mental Disorders. 5th ed. Arlington, VA: American                  34. Fernández R, Esteva I, Gómez-Gil E, Rumbo T, Almaraz MC,
     Psychiatric Association Publishing.                                              Roda E, Haro-Mora J-J, Guillamón A, Pásaro E. Association
 15. Drescher J, Cohen-Kettenis P, Winter S. Minding the body: sit-                   study of ERb, AR, and CYP19A1 genes and MtF transsexualism.
     uating gender identity diagnoses in the ICD-11. Int Rev Psychi-                  J Sex Med. 2014;11(12):2986–2994.
     atry. 2012;24(6):568–577.                                                    35. Henningsson S, Westberg L, Nilsson S, Lundström B, Ekselius L,
 16. World Professional Association for Transgender Health. Stan-                     Bodlund O, Lindström E, Hellstrand M, Rosmond R, Eriksson E,
     dards of care for the health of transsexual, transgender, and                    Landén M. Sex steroid-related genes and male-to-female trans-
     gender nonconforming people. Available at: http://www.wpath.                     sexualism. Psychoneuroendocrinology. 2005;30(7):657–664.
     org/site_page.cfm?pk_association_webpage_menu51351&pk_                       36. Hare L, Bernard P, Sánchez FJ, Baird PN, Vilain E, Kennedy T,
     association_webpage53926. Accessed 1 September 2017.                             Harley VR. Androgen receptor repeat length polymorphism as-
 17. Kreukels BP, Haraldsen IR, De Cuypere G, Richter-Appelt H, Gijs                  sociated with male-to-female transsexualism. Biol Psychiatry.
     L, Cohen-Kettenis PT. A European network for the investigation                   2009;65(1):93–96.
     of gender incongruence: the ENIGI initiative. Eur Psychiatry.                37. Lombardo F, Toselli L, Grassetti D, Paoli D, Masciandaro P,
     2012;27(6):445–450.                                                              Valentini F, Lenzi A, Gandini L. Hormone and genetic study in
               Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 29 of 35
doi: 10.1210/jc.2017-01658                                                                                 https://academic.oup.com/jcem      3897



       male to female transsexual patients. J Endocrinol Invest. 2013;         57. Cohen-Kettenis PT, Pfäfflin F. Transgenderism and Intersexuality
       36(8):550–557.                                                              in Childhood and Adolescence: Making Choices. Thousand Oaks,
 38.   Ujike H, Otani K, Nakatsuka M, Ishii K, Sasaki A, Oishi T, Sato T,          CA: SAGE Publications; 2003.
       Okahisa Y, Matsumoto Y, Namba Y, Kimata Y, Kuroda S. As-                58. Di Ceglie D, Freedman D, McPherson S, Richardson P. Children
       sociation study of gender identity disorder and sex hormone-                and adolescents referred to a specialist gender identity devel-
       related genes. Prog Neuropsychopharmacol Biol Psychiatry.                   opment service: clinical features and demographic character-
       2009;33(7):1241–1244.                                                       istics. Available at: https://www.researchgate.net/publication/
 39.   Kreukels BP, Guillamon A. Neuroimaging studies in people                    276061306_Children_and_Adolescents_Referred_to_a_Specialist_
       with gender incongruence. Int Rev Psychiatry. 2016;28(1):                   Gender_Identity_Development_Service_Clinical_Features_and_
       120–128.                                                                    Demographic_Characteristics. Accessed 20 July 2017.
 40.   Steensma TD, Biemond R, de Boer F, Cohen-Kettenis PT.                   59. Gijs L, Brewaeys A. Surgical treatment of gender dysphoria in
       Desisting and persisting gender dysphoria after childhood:                  adults and adolescents: recent developments, effectiveness, and
       a qualitative follow-up study. Clin Child Psychol Psychiatry.               challenges. Annu Rev Sex Res. 2007;18:178–224.
       2011;16(4):499–516.                                                     60. Cohen-Kettenis PT, van Goozen SHM. Sex reassignment of ad-




                                                                                                                                                       Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
 41.   Wallien MSC, Cohen-Kettenis PT. Psychosexual outcome of                     olescent transsexuals: a follow-up study. J Am Acad Child Adolesc
       gender-dysphoric children. J Am Acad Child Adolesc Psychiatry.              Psychiatry. 1997;36(2):263–271.
       2008;47(12):1413–1423.                                                  61. Smith YLS, van Goozen SHM, Cohen-Kettenis PT. Adolescents
 42.   Steensma TD, McGuire JK, Kreukels BPC, Beekman AJ, Cohen-                   with gender identity disorder who were accepted or rejected for
       Kettenis PT. Factors associated with desistence and persistence of          sex reassignment surgery: a prospective follow-up study. J Am
       childhood gender dysphoria: a quantitative follow-up study. J Am            Acad Child Adolesc Psychiatry. 2001;40(4):472–481.
       Acad Child Adolesc Psychiatry. 2013;52(6):582–590.                      62. Smith YLS, Van Goozen SHM, Kuiper AJ, Cohen-Kettenis PT. Sex
 43.   Cohen-Kettenis PT, Owen A, Kaijser VG, Bradley SJ, Zucker KJ.               reassignment: outcomes and predictors of treatment for adolescent
       Demographic characteristics, social competence, and behavior                and adult transsexuals. Psychol Med. 2005;35(1):89–99.
       problems in children with gender identity disorder: a cross-            63. de Vries ALC, McGuire JK, Steensma TD, Wagenaar ECF,
       national, cross-clinic comparative analysis. J Abnorm Child                 Doreleijers TAH, Cohen-Kettenis PT. Young adult psychological
       Psychol. 2003;31(1):41–53.                                                  outcome after puberty suppression and gender reassignment.
 44.   Dhejne C, Van Vlerken R, Heylens G, Arcelus J. Mental health and            Pediatrics. 2014;134(4):696–704.
       gender dysphoria: a review of the literature. Int Rev Psychiatry.       64. Cole CM, O’Boyle M, Emory LE, Meyer WJ III. Comorbidity of
       2016;28(1):44–57.                                                           gender dysphoria and other major psychiatric diagnoses. Arch Sex
 45.   Pasterski V, Gilligan L, Curtis R. Traits of autism spectrum dis-           Behav. 1997;26(1):13–26.
       orders in adults with gender dysphoria. Arch Sex Behav. 2014;           65. Cohen-Kettenis PT, Schagen SEE, Steensma TD, de Vries ALC,
       43(2):387–393.                                                              Delemarre-van de Waal HA. Puberty suppression in a gender-
 46.   Spack NP, Edwards-Leeper L, Feldman HA, Leibowitz S, Mandel                 dysphoric adolescent: a 22-year follow-up. Arch Sex Behav. 2011;
       F, Diamond DA, Vance SR. Children and adolescents with gender               40(4):843–847.
       identity disorder referred to a pediatric medical center. Pediatrics.   66. First MB. Desire for amputation of a limb: paraphilia, psychosis,
       2012;129(3):418–425.                                                        or a new type of identity disorder. Psychol Med. 2005;35(6):
 47.   Terada S, Matsumoto Y, Sato T, Okabe N, Kishimoto Y, Uchitomi               919–928.
       Y. Factors predicting psychiatric co-morbidity in gender-               67. Wierckx K, Van Caenegem E, Pennings G, Elaut E, Dedecker D,
       dysphoric adults. Psychiatry Res. 2012;200(2-3):469–474.                    Van de Peer F, Weyers S, De Sutter P, T’Sjoen G. Reproductive
 48.   VanderLaan DP, Leef JH, Wood H, Hughes SK, Zucker KJ.                       wish in transsexual men. Hum Reprod. 2012;27(2):483–487.
       Autism spectrum disorder risk factors and autistic traits in gender     68. Wierckx K, Stuyver I, Weyers S, Hamada A, Agarwal A, De Sutter
       dysphoric children. J Autism Dev Disord. 2015;45(6):1742–1750.              P, T’Sjoen G. Sperm freezing in transsexual women. Arch Sex
 49.   de Vries ALC, Doreleijers TAH, Steensma TD, Cohen-Kettenis PT.              Behav. 2012;41(5):1069–1071.
       Psychiatric comorbidity in gender dysphoric adolescents. J Child        69. Bertelloni S, Baroncelli GI, Ferdeghini M, Menchini-Fabris F,
       Psychol Psychiatry. 2011;52(11):1195–1202.                                  Saggese G. Final height, gonadal function and bone mineral
 50.   de Vries ALC, Noens ILJ, Cohen-Kettenis PT, van Berckelaer-                 density of adolescent males with central precocious puberty after
       Onnes IA, Doreleijers TA. Autism spectrum disorders in gender               therapy with gonadotropin-releasing hormone analogues. Eur J
       dysphoric children and adolescents. J Autism Dev Disord. 2010;              Pediatr. 2000;159(5):369–374.
       40(8):930–936.                                                          70. Büchter D, Behre HM, Kliesch S, Nieschlag E. Pulsatile GnRH or
 51.   Wallien MSC, Swaab H, Cohen-Kettenis PT. Psychiatric comorbidity            human chorionic gonadotropin/human menopausal gonadotro-
       among children with gender identity disorder. J Am Acad Child               pin as effective treatment for men with hypogonadotropic
       Adolesc Psychiatry. 2007;46(10):1307–1314.                                  hypogonadism: a review of 42 cases. Eur J Endocrinol. 1998;
 52.   Kuiper AJ, Cohen-Kettenis PT. Gender role reversal among                    139(3):298–303.
       postoperative transsexuals. Available at: https://www.atria.nl/         71. Liu PY, Turner L, Rushford D, McDonald J, Baker HW, Conway
       ezines/web/IJT/97-03/numbers/symposion/ijtc0502.htm.                        AJ, Handelsman DJ. Efficacy and safety of recombinant human
       Accessed 26 August 2016.                                                    follicle stimulating hormone (Gonal-F) with urinary human
 53.   Landén M, Wålinder J, Hambert G, Lundström B. Factors pre-               chorionic gonadotrophin for induction of spermatogenesis and
       dictive of regret in sex reassignment. Acta Psychiatr Scand. 1998;          fertility in gonadotrophin-deficient men. Hum Reprod. 1999;
       97(4):284–289.                                                              14(6):1540–1545.
 54.   Olsson S-E, Möller A. Regret after sex reassignment surgery in a       72. Pasquino AM, Pucarelli I, Accardo F, Demiraj V, Segni M, Di
       male-to-female transsexual: a long-term follow-up. Arch Sex                 Nardo R. Long-term observation of 87 girls with idiopathic
       Behav. 2006;35(4):501–506.                                                  central precocious puberty treated with gonadotropin-releasing
 55.   Pfäfflin F, Junge A, eds. Geschlechtsumwandlung: Abhand-                   hormone analogs: impact on adult height, body mass index, bone
       lungen zur Transsexualität. Stuttgart, Germany: Schattauer;                mineral content, and reproductive function. J Clin Endocrinol
       1992.                                                                       Metab. 2008;93(1):190–195.
 56.   Lawrence AA. Factors associated with satisfaction or regret fol-        73. Magiakou MA, Manousaki D, Papadaki M, Hadjidakis D,
       lowing male-to-female sex reassignment surgery. Arch Sex Behav.             Levidou G, Vakaki M, Papaefstathiou A, Lalioti N, Kanaka-
       2003;32(4):299–315.                                                         Gantenbein C, Piaditis G, Chrousos GP, Dacou-Voutetakis C. The
                  Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 30 of 35
3898       Hembree et al    Guidelines on Gender-Dysphoric/Gender-Incongruent Persons   J Clin Endocrinol Metab, November 2017, 102(11):3869–3903



       efficacy and safety of gonadotropin-releasing hormone analog             90. Roth C. Therapeutic potential of GnRH antagonists in the
       treatment in childhood and adolescence: a single center, long-term           treatment of precocious puberty. Expert Opin Investig Drugs.
       follow-up study. J Clin Endocrinol Metab. 2010;95(1):109–117.                2002;11(9):1253–1259.
74.    Baba T, Endo T, Honnma H, Kitajima Y, Hayashi T, Ikeda H,                91. Tuvemo T. Treatment of central precocious puberty. Expert Opin
       Masumori N, Kamiya H, Moriwaka O, Saito T. Association                       Investig Drugs. 2006;15(5):495–505.
       between polycystic ovary syndrome and female-to-male trans-              92. Schagen SE, Cohen-Kettenis PT, Delemarre-van de Waal HA,
       sexuality. Hum Reprod. 2007;22(4):1011–1016.                                 Hannema SE. Efficacy and safety of gonadotropin-releasing
75.    Spinder T, Spijkstra JJ, van den Tweel JG, Burger CW, van Kessel             hormone agonist treatment to suppress puberty in gender dys-
       H, Hompes PGA, Gooren LJG. The effects of long term testos-                  phoric adolescents. J Sex Med. 2016;13(7):1125–1132.
       terone administration on pulsatile luteinizing hormone secretion         93. Manasco PK, Pescovitz OH, Feuillan PP, Hench KD, Barnes KM,
       and on ovarian histology in eugonadal female to male transsexual             Jones J, Hill SC, Loriaux DL, Cutler GB, Jr. Resumption of pu-
       subjects. J Clin Endocrinol Metab. 1989;69(1):151–157.                       berty after long term luteinizing hormone-releasing hormone
76.    Baba T, Endo T, Ikeda K, Shimizu A, Honnma H, Ikeda H,                       agonist treatment of central precocious puberty. J Clin Endocrinol
       Masumori N, Ohmura T, Kiya T, Fujimoto T, Koizumi M, Saito                   Metab. 1988;67(2):368–372.




                                                                                                                                                          Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
       T. Distinctive features of female-to-male transsexualism and             94. Klink D, Caris M, Heijboer A, van Trotsenburg M, Rotteveel J.
       prevalence of gender identity disorder in Japan. J Sex Med. 2011;            Bone mass in young adulthood following gonadotropin-releasing
       8(6):1686–1693.                                                              hormone analog treatment and cross-sex hormone treatment in
77.    Vujovic S, Popovic S, Sbutega-Milosevic G, Djordjevic M, Gooren              adolescents with gender dysphoria. J Clin Endocrinol Metab.
       L. Transsexualism in Serbia: a twenty-year follow-up study. J Sex            2015;100(2):E270–E275.
       Med. 2009;6(4):1018–1023.                                                95. Finkelstein JS, Klibanski A, Neer RM. A longitudinal evaluation of
78.    Ikeda K, Baba T, Noguchi H, Nagasawa K, Endo T, Kiya T, Saito                bone mineral density in adult men with histories of delayed pu-
       T. Excessive androgen exposure in female-to-male transsexual                 berty. J Clin Endocrinol Metab. 1996;81(3):1152–1155.
       persons of reproductive age induces hyperplasia of the ovarian           96. Bertelloni S, Baroncelli GI, Ferdeghini M, Perri G, Saggese G.
                                                                                    Normal volumetric bone mineral density and bone turnover in
       cortex and stroma but not polycystic ovary morphology. Hum
                                                                                    young men with histories of constitutional delay of puberty. J Clin
       Reprod. 2013;28(2):453–461.
                                                                                    Endocrinol Metab. 1998;83(12):4280–4283.
79.    Trebay G. He’s pregnant. You’re speechles. New York Times. 22
                                                                                97. Darelid A, Ohlsson C, Nilsson M, Kindblom JM, Mellström D,
       June 2008.
                                                                                    Lorentzon M. Catch up in bone acquisition in young adult men
80.    Light AD, Obedin-Maliver J, Sevelius JM, Kerns JL. Transgender
                                                                                    with late normal puberty. J Bone Miner Res. 2012;27(10):
       men who experienced pregnancy after female-to-male gender
                                                                                    2198–2207.
       transitioning. Obstet Gynecol. 2014;124(6):1120–1127.
                                                                                98. Mittan D, Lee S, Miller E, Perez RC, Basler JW, Bruder JM. Bone
81.    De Sutter P. Donor inseminations in partners of female-to-male
                                                                                    loss following hypogonadism in men with prostate cancer treated
       transsexuals: should the question be asked? Reprod Biomed
                                                                                    with GnRH analogs. J Clin Endocrinol Metab. 2002;87(8):
       Online. 2003;6(3):382, author reply 282–283.
                                                                                    3656–3661.
82.    De Roo C, Tilleman K, T’Sjoen G, De Sutter P. Fertility options in
                                                                                99. Saggese G, Bertelloni S, Baroncelli GI, Battini R, Franchi G. Re-
       transgender people. Int Rev Psychiatry. 2016;28(1):112–119.
                                                                                    duction of bone density: an effect of gonadotropin releasing
83.    Wennink JMB, Delemarre-van de Waal HA, Schoemaker R,
                                                                                    hormone analogue treatment in central precocious puberty. Eur J
       Schoemaker H, Schoemaker J. Luteinizing hormone and follicle
                                                                                    Pediatr. 1993;152(9):717–720.
       stimulating hormone secretion patterns in boys throughout pu-
                                                                               100. Neely EK, Bachrach LK, Hintz RL, Habiby RL, Slemenda CW,
       berty measured using highly sensitive immunoradiometric assays.
                                                                                    Feezle L, Pescovitz OH. Bone mineral density during treatment of
       Clin Endocrinol (Oxf). 1989;31(5):551–564.
                                                                                    central precocious puberty. J Pediatr. 1995;127(5):819–822.
84.    Cohen-Kettenis PT, Delemarre-van de Waal HA, Gooren LJG.
                                                                               101. Bertelloni S, Baroncelli GI, Sorrentino MC, Perri G, Saggese G.
       The treatment of adolescent transsexuals: changing insights. J Sex
                                                                                    Effect of central precocious puberty and gonadotropin-releasing
       Med. 2008;5(8):1892–1897.
                                                                                    hormone analogue treatment on peak bone mass and final height
85.    Delemarre-van de Waal HA, Cohen-Kettenis PT. Clinical man-
                                                                                    in females. Eur J Pediatr. 1998;157(5):363–367.
       agement of gender identity disorder in adolescents: a protocol on
                                                                               102. Thornton P, Silverman LA, Geffner ME, Neely EK, Gould E,
       psychological and paediatric endocrinology aspects. Eur J
                                                                                    Danoff TM. Review of outcomes after cessation of gonadotropin-
       Endocrinol. 2006;155:S131–S137.                                              releasing hormone agonist treatment of girls with precocious
86.    de Vries ALC, Steensma TD, Doreleijers TAH, Cohen-Kettenis PT.
                                                                                    puberty. Pediatr Endocrinol Rev. 2014;11(3):306–317.
       Puberty suppression in adolescents with gender identity disorder:
                                                                               103. Lem AJ, van der Kaay DC, Hokken-Koelega AC. Bone mineral
       a prospective follow-up study. J Sex Med. 2011;8(8):2276–2283.               density and body composition in short children born SGA during
87.    Bouman MB, van Zeijl MCT, Buncamper ME, Meijerink WJHJ,                      growth hormone and gonadotropin releasing hormone analog
       van Bodegraven AA, Mullender MG. Intestinal vaginoplasty
                                                                                    treatment. J Clin Endocrinol Metab. 2013;98(1):77–86.
       revisited: a review of surgical techniques, complications, and          104. Antoniazzi F, Zamboni G, Bertoldo F, Lauriola S, Mengarda F,
       sexual function. J Sex Med. 2014;11(7):1835–1847.                            Pietrobelli A, Tatò L. Bone mass at final height in precocious
88.    Carel JC, Eugster EA, Rogol A, Ghizzoni L, Palmert MR,                       puberty after gonadotropin-releasing hormone agonist with and
       Antoniazzi F, Berenbaum S, Bourguignon JP, Chrousos GP, Coste                without calcium supplementation. J Clin Endocrinol Metab.
       J, Deal S, de Vries L, Foster C, Heger S, Holland J, Jahnukainen K,          2003;88(3):1096–1101.
       Juul A, Kaplowitz P, Lahlou N, Lee MM, Lee P, Merke DP, Neely           105. Calcaterra V, Mannarino S, Corana G, Codazzi AC, Mazzola A,
       EK, Oostdijk W, Phillip M, Rosenfield RL, Shulman D, Styne D,                Brambilla P, Larizza D. Hypertension during therapy with trip-
       Tauber M, Wit JM; ESPE-LWPES GnRH Analogs Consensus                          torelin in a girl with precocious puberty. Indian J Pediatr. 2013;
       Conference Group. Consensus statement on the use of                          80(10):884–885.
       gonadotropin-releasing hormone analogs in children. Pediatrics.         106. Siomou E, Kosmeri C, Pavlou M, Vlahos AP, Argyropoulou MI,
       2009;123(4):e752–e762.                                                       Siamopoulou A. Arterial hypertension during treatment with
89.    Roth CL, Brendel L, Rückert C, Hartmann K. Antagonistic and                 triptorelin in a child with Williams-Beuren syndrome. Pediatr
       agonistic GnRH analogue treatment of precocious puberty:                     Nephrol. 2014;29(9):1633–1636.
       tracking gonadotropin concentrations in urine. Horm Res. 2005;          107. Staphorsius AS, Kreukels BPC, Cohen-Kettenis PT, Veltman DJ,
       63(5):257–262.                                                               Burke SM, Schagen SEE, Wouters FM, Delemarre-van de Waal
               Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 31 of 35
doi: 10.1210/jc.2017-01658                                                                                  https://academic.oup.com/jcem       3899



       HA, Bakker J. Puberty suppression and executive functioning: an        126. Eisenegger C, von Eckardstein A, Fehr E, von Eckardstein S.
       fMRI-study in adolescents with gender dysphoria. Psychoneur-                Pharmacokinetics of testosterone and estradiol gel preparations in
       oendocrinology. 2015;56:190–199.                                            healthy young men. Psychoneuroendocrinology. 2013;38(2):
108.   Hough D, Bellingham M, Haraldsen IR, McLaughlin M, Rennie                   171–178.
       M, Robinson JE, Solbakk AK, Evans NP. Spatial memory is                127. de Ronde W, ten Kulve J, Woerdeman J, Kaufman J-M, de Jong
       impaired by peripubertal GnRH agonist treatment and testos-                 FH. Effects of oestradiol on gonadotrophin levels in normal and
       terone replacement in sheep. Psychoneuroendocrinology. 2017;                castrated men. Clin Endocrinol (Oxf). 2009;71(6):874–879.
       75:173–182.                                                            128. Money J, Ehrhardt A. Man & woman, boy & girl: differentiation
109.   Collipp PJ, Kaplan SA, Boyle DC, Plachte F, Kogut MD. Con-                  and dimorphism of gender identity from conception to maturity.
       stitutional Isosexual Precocious Puberty. Am J Dis Child. 1964;             Baltimore, MD: Johns Hopkins University Press; 1972:202–206.
       108:399–405.                                                           129. Heylens G, Verroken C, De Cock S, T’Sjoen G, De Cuypere G.
110.   Hahn HB, Jr, Hayles AB, Albert A. Medroxyprogesterone and                   Effects of different steps in gender reassignment therapy on
       constitutional precocious puberty. Mayo Clin Proc. 1964;39:                 psychopathology: a prospective study of persons with a gender
       182–190.                                                                    identity disorder. J Sex Med. 2014;11(1):119–126.




                                                                                                                                                         Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
111.   Kaplan SA, Ling SM, Irani NG. Idiopathic isosexual precocity.          130. Costa R, Colizzi M. The effect of cross-sex hormonal treatment on
       Am J Dis Child. 1968;116(6):591–598.                                        gender dysphoria individuals’ mental health: a systematic review.
112.   Schoen EJ. Treatment of idiopathic precocious puberty in boys.              Neuropsychiatr Dis Treat. 2016;12:1953–1966.
       J Clin Endocrinol Metab. 1966;26(4):363–370.                           131. Gooren LJG, Giltay EJ. Review of studies of androgen treatment
113.   Gooren L. Hormone treatment of the adult transsexual patient.               of female-to-male transsexuals: effects and risks of administration
       Horm Res. 2005;64(Suppl 2):31–36.                                           of androgens to females. J Sex Med. 2008;5(4):765–776.
114.   Moore E, Wisniewski A, Dobs A. Endocrine treatment of trans-           132. Levy A, Crown A, Reid R. Endocrine intervention for trans-
       sexual people: a review of treatment regimens, outcomes, and                sexuals. Clin Endocrinol (Oxf). 2003;59(4):409–418.
       adverse effects. J Clin Endocrinol Metab. 2003;88(8):3467–3473.        133. Tangpricha V, Ducharme SH, Barber TW, Chipkin SR. Endo-
115.   Krueger RB, Hembree W, Hill M. Prescription of medrox-                      crinologic treatment of gender identity disorders. Endocr Pract.
       yprogesterone acetate to a patient with pedophilia, resulting in            2003;9(1):12–21.
       Cushing’s syndrome and adrenal insufficiency. Sex Abuse. 2006;         134. Meriggiola MC, Gava G. Endocrine care of transpeople part I. A
       18(2):227–228.                                                              review of cross-sex hormonal treatments, outcomes and adverse
116.   Lynch MM, Khandheria MM, Meyer WJ. Retrospective study of                   effects in transmen. Clin Endocrinol (Oxf). 2015;83(5):597–606.
       the management of childhood and adolescent gender identity             135. Bhasin S, Cunningham GR, Hayes FJ, Matsumoto AM, Snyder
       disorder using medroxyprogesterone acetate. Int J Trans-                    PJ, Swerdloff RS, Montori VM. Testosterone therapy in adult
       genderism. 2015;16:201–208.                                                 men with androgen deficiency syndromes: an endocrine society
117.   Tack LJW, Craen M, Dhondt K, Vanden Bossche H, Laridaen J,                  clinical practice guideline. J Clin Endocrinol Metab. 2006;91(6):
       Cools M. Consecutive lynestrenol and cross-sex hormone treat-               1995–2010.
       ment in biological female adolescents with gender dysphoria:           136. Pelusi C, Costantino A, Martelli V, Lambertini M, Bazzocchi A,
       a retrospective analysis. Biol Sex Differ. 2016;7:14.                       Ponti F, Battista G, Venturoli S, Meriggiola MC. Effects of three
118.   Hembree WC, Cohen-Kettenis P, Delemarre-van de Waal HA,                     different testosterone formulations in female-to-male transsexual
       Gooren LJ, Meyer WJ 3rd, Spack NP, Tangpricha V, Montori                    persons. J Sex Med. 2014;11(12):3002–3011.
       VM; Endocrine Society. Endocrine treatment of transsexual              137. Anderson GL, Limacher M, Assaf AR, Bassford T, Beresford SA,
       persons: an Endocrine Society clinical practice guideline. J Clin           Black H, Bonds D, Brunner R, Brzyski R, Caan B, Chlebowski R,
       Endocrinol Metab. 2009;94(9):3132–3154.                                     Curb D, Gass M, Hays J, Heiss G, Hendrix S, Howard BV, Hsia J,
119.   Mann L, Harmoni R, Power C. Adolescent decision-making: the                 Hubbell A, Jackson R, Johnson KC, Judd H, Kotchen JM, Kuller
       development of competence. J Adolesc. 1989;12(3):265–278.
                                                                                   L, LaCroix AZ, Lane D, Langer RD, Lasser N, Lewis CE, Manson
120.   Stultiëns L, Goffin T, Borry P, Dierickx K, Nys H. Minors and
                                                                                   J, Margolis K, Ockene J, O’Sullivan MJ, Phillips L, Prentice RL,
       informed consent: a comparative approach. Eur J Health Law.
                                                                                   Ritenbaugh C, Robbins J, Rossouw JE, Sarto G, Stefanick ML,
       2007;14(1):21–46.
121.   Arshagouni P. “But I’m an adult now … sort of”. Adolescent consent          Van Horn L, Wactawski-Wende J, Wallace R, Wassertheil-
       in health care decision-making and the adolescent brain. Available          Smoller S; Women’s Health Initiative Steering Committee. Effects
       at: http://digitalcommons.law.umaryland.edu/cgi/viewcontent.cgi?            of conjugated equine estrogen in postmenopausal women with
       article=1124&context=jhclp. Accessed 25 June 2017.                          hysterectomy: the Women’s Health Initiative randomized con-
122.   NHS. Prescribing of cross-sex hormones as part of the gender                trolled trial. JAMA. 2004;291(14):1701–1712.
       identity development service for children and adolescents.             138. Dickersin K, Munro MG, Clark M, Langenberg P, Scherer R,
       Available at: https://www.england.nhs.uk/commissioning/                     Frick K, Zhu Q, Hallock L, Nichols J, Yalcinkaya TM; Surgical
       wp-content/uploads/sites/12/2016/08/clinical-com-pol-16046p.                Treatments Outcomes Project for Dysfunctional Uterine Bleed-
       pdf. Accessed 14 June 2017.                                                 ing (STOP-DUB) Research Group. Hysterectomy compared
123.   Ankarberg-Lindgren C, Kriström B, Norjavaara E. Physiological              with endometrial ablation for dysfunctional uterine bleeding:
       estrogen replacement therapy for puberty induction in girls:                a randomized controlled trial. Obstet Gynecol. 2007;110(6):
       a clinical observational study. Horm Res Paediatr. 2014;81(4):              1279–1289.
       239–244.                                                               139. Gooren LJ, Giltay EJ, Bunck MC. Long-term treatment of
124.   Olson J, Schrager SM, Clark LF, Dunlap SL, Belzer M. Sub-                   transsexuals with cross-sex hormones: extensive personal expe-
       cutaneous testosterone: an effective delivery mechanism for                 rience. J Clin Endocrinol Metab. 2008;93(1):19–25.
       masculinizing young transgender men. LGBT Health. 2014;1(3):           140. Prior JC, Vigna YM, Watson D. Spironolactone with physio-
       165–167.                                                                    logical female steroids for presurgical therapy of male-to-female
125.   Spratt DI, Stewart I, Savage C, Craig W, Spack NP, Chandler DW,             transsexualism. Arch Sex Behav. 1989;18(1):49–57.
       Spratt LV, Eimicke T, Olshan JS. Subcutaneous injection of tes-        141. Dittrich R, Binder H, Cupisti S, Hoffmann I, Beckmann MW,
       tosterone is an effective and preferred alternative to intramuscular        Mueller A. Endocrine treatment of male-to-female transsexuals
       injection: demonstration in female-to-male transgender patients.            using gonadotropin-releasing hormone agonist. Exp Clin Endo-
       J Clin Endocrinol Metab. 2017. doi:10.1210/jc.2017-00359                    crinol Diabetes. 2005;113(10):586–592.
                 Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 32 of 35
3900      Hembree et al    Guidelines on Gender-Dysphoric/Gender-Incongruent Persons   J Clin Endocrinol Metab, November 2017, 102(11):3869–3903



142. Stripp B, Taylor AA, Bartter FC, Gillette JR, Loriaux DL, Easley         159. Ott J, Kaufmann U, Bentz EK, Huber JC, Tempfer CB. Incidence
     R, Menard RH. Effect of spironolactone on sex hormones in man.                of thrombophilia and venous thrombosis in transsexuals under
     J Clin Endocrinol Metab. 1975;41(4):777–781.                                  cross-sex hormone therapy. Fertil Steril. 2010;93(4):1267–1272.
143. Levy J, Burshell A, Marbach M, Afllalo L, Glick SM. Interaction of       160. Giltay EJ, Hoogeveen EK, Elbers JMH, Gooren LJG, Asscheman
     spironolactone with oestradiol receptors in cytosol. J Endocrinol.            H, Stehouwer CDA. Effects of sex steroids on plasma total
     1980;84(3):371–379.                                                           homocysteine levels: a study in transsexual males and females.
144. Wierckx K, Elaut E, Van Hoorde B, Heylens G, De Cuypere G,                    J Clin Endocrinol Metab. 1998;83(2):550–553.
     Monstrey S, Weyers S, Hoebeke P, T’Sjoen G. Sexual desire in             161. van Kesteren PJM, Asscheman H, Megens JAJ, Gooren LJG.
     trans persons: associations with sex reassignment treatment. J Sex            Mortality and morbidity in transsexual subjects treated with
     Med. 2014;11(1):107–118.                                                      cross-sex hormones. Clin Endocrinol (Oxf). 1997;47(3):
145. Chiriacò G, Cauci S, Mazzon G, Trombetta C. An observational                 337–343.
     retrospective evaluation of 79 young men with long-term adverse          162. Wierckx K, Gooren L, T’Sjoen G. Clinical review: breast devel-
     effects after use of finasteride against androgenetic alopecia.               opment in trans women receiving cross-sex hormones. J Sex Med.
     Andrology. 2016;4(2):245–250.                                                 2014;11(5):1240–1247.




                                                                                                                                                        Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
146. Gava G, Cerpolini S, Martelli V, Battista G, Seracchioli R,              163. Bird D, Vowles K, Anthony PP. Spontaneous rupture of a liver cell
     Meriggiola MC. Cyproterone acetate vs leuprolide acetate in                   adenoma after long term methyltestosterone: report of a case
     combination with transdermal oestradiol in transwomen: a com-                 successfully treated by emergency right hepatic lobectomy. Br J
     parison of safety and effectiveness. Clin Endocrinol (Oxf). 2016;             Surg. 1979;66(3):212–213.
     85(2):239–246.                                                           164. Westaby D, Ogle SJ, Paradinas FJ, Randell JB, Murray-Lyon IM.
147. Casper RF, Yen SS. Rapid absorption of micronized estradiol-17                Liver damage from long-term methyltestosterone. Lancet. 1977;
     beta following sublingual administration. Obstet Gynecol. 1981;               2(8032):262–263.
     57(1):62–64.                                                             165. Weinand JD, Safer JD. Hormone therapy in transgender adults is
148. Price TM, Blauer KL, Hansen M, Stanczyk F, Lobo R, Bates GW.                  safe with provider supervision; a review of hormone therapy
     Single-dose pharmacokinetics of sublingual versus oral adminis-               sequelae for transgender individuals. J Clin Transl Endocrinol.
     tration of micronized 17b-estradiol. Obstet Gynecol. 1997;89(3):              2015;2(2):55–60.
     340–345.                                                                 166. Roberts TK, Kraft CS, French D, Ji W, Wu AH, Tangpricha V,
149. Toorians AWFT, Thomassen MCLGD, Zweegman S, Magdeleyns                        Fantz CR. Interpreting laboratory results in transgender patients
     EJP, Tans G, Gooren LJG, Rosing J. Venous thrombosis and                      on hormone therapy. Am J Med. 2014;127(2):159–162.
     changes of hemostatic variables during cross-sex hormone treat-          167. Vesper HW, Botelho JC, Wang Y. Challenges and improvements
                                                                                   in testosterone and estradiol testing. Asian J Androl. 2014;16(2):
     ment in transsexual people. J Clin Endocrinol Metab. 2003;88(12):
                                                                                   178–184.
     5723–5729.
                                                                              168. Asscheman H, T’Sjoen G, Lemaire A, Mas M, Meriggiola MC,
150. Mepham N, Bouman WP, Arcelus J, Hayter M, Wylie KR. People
                                                                                   Mueller A, Kuhn A, Dhejne C, Morel-Journel N, Gooren LJ.
     with gender dysphoria who self-prescribe cross-sex hormones:
                                                                                   Venous thrombo-embolism as a complication of cross-sex hor-
     prevalence, sources, and side effects knowledge. J Sex Med. 2014;
                                                                                   mone treatment of male-to-female transsexual subjects: a review.
     11(12):2995–3001.
                                                                                   Andrologia. 2014;46(7):791–795.
151. Richards C, Bouman WP, Seal L, Barker MJ, Nieder TO, T’Sjoen
                                                                              169. Righini M, Perrier A, De Moerloose P, Bounameaux H. D-dimer
     G. Non-binary or genderqueer genders. Int Rev Psychiatry. 2016;
                                                                                   for venous thromboembolism diagnosis: 20 years later. J Thromb
     28(1):95–102.
                                                                                   Haemost. 2008;6(7):1059–1071.
152. Cosyns M, Van Borsel J, Wierckx K, Dedecker D, Van de Peer F,
                                                                              170. Gooren LJ, Assies J, Asscheman H, de Slegte R, van Kessel H.
     Daelman T, Laenen S, T’Sjoen G. Voice in female-to-male
                                                                                   Estrogen-induced prolactinoma in a man. J Clin Endocrinol
     transsexual persons after long-term androgen therapy. Laryn-
                                                                                   Metab. 1988;66(2):444–446.
     goscope. 2014;124(6):1409–1414.                                          171. Kovacs K, Stefaneanu L, Ezzat S, Smyth HS. Prolactin-producing
153. Deuster D, Matulat P, Knief A, Zitzmann M, Rosslau K, Szukaj                  pituitary adenoma in a male-to-female transsexual patient with
     M, am Zehnhoff-Dinnesen A, Schmidt CM. Voice deepening
                                                                                   protracted estrogen administration. A morphologic study. Arch
     under testosterone treatment in female-to-male gender dysphoric
                                                                                   Pathol Lab Med. 1994;118(5):562–565.
     individuals. Eur Arch Otorhinolaryngol. 2016;273(4):959–965.             172. Serri O, Noiseux D, Robert F, Hardy J. Lactotroph hyperplasia in
154. Lapauw B, Taes Y, Simoens S, Van Caenegem E, Weyers S,                        an estrogen treated male-to-female transsexual patient. J Clin
     Goemaere S, Toye K, Kaufman J-M, T’Sjoen GG. Body compo-                      Endocrinol Metab. 1996;81(9):3177–3179.
     sition, volumetric and areal bone parameters in male-to-female           173. Cunha FS, Domenice S, Câmara VL, Sircili MH, Gooren LJ,
     transsexual persons. Bone. 2008;43(6):1016–1021.                              Mendonça BB, Costa EM. Diagnosis of prolactinoma in two male-
155. Meyer III WJ, Webb A, Stuart CA, Finkelstein JW, Lawrence B,                  to-female transsexual subjects following high-dose cross-sex
     Walker PA. Physical and hormonal evaluation of transsexual                    hormone therapy. Andrologia. 2015;47(6):680–684.
     patients: a longitudinal study. Arch Sex Behav. 1986;15(2):              174. Nota NM, Dekker MJHJ, Klaver M, Wiepjes CM, van Trot-
     121–138.                                                                      senburg MA, Heijboer AC, den Heijer M. Prolactin levels during
156. Asscheman H, Gooren LJ, Assies J, Smits JP, de Slegte R. Prolactin            short- and long-term cross-sex hormone treatment: an observa-
     levels and pituitary enlargement in hormone-treated male-to-                  tional study in transgender persons. Andrologia. 2017;49(6).
     female transsexuals. Clin Endocrinol (Oxf). 1988;28(6):583–588.          175. Bunck MC, Debono M, Giltay EJ, Verheijen AT, Diamant M,
157. Gooren LJ, Harmsen-Louman W, van Kessel H. Follow-up of                       Gooren LJ. Autonomous prolactin secretion in two male-to-
     prolactin levels in long-term oestrogen-treated male-to-female                female transgender patients using conventional oestrogen dos-
     transsexuals with regard to prolactinoma induction. Clin Endo-                ages. BMJ Case Rep. 2009;2009:bcr0220091589.
     crinol (Oxf). 1985;22(2):201–207.                                        176. Elamin MB, Garcia MZ, Murad MH, Erwin PJ, Montori VM.
158. Wierckx K, Van Caenegem E, Schreiner T, Haraldsen I, Fisher                   Effect of sex steroid use on cardiovascular risk in transsexual
     AD, Toye K, Kaufman JM, T’Sjoen G. Cross-sex hormone therapy                  individuals: a systematic review and meta-analyses. Clin Endo-
     in trans persons is safe and effective at short-time follow-up: re-           crinol (Oxf). 2010;72(1):1–10.
     sults from the European network for the investigation of gender          177. Berra M, Armillotta F, D’Emidio L, Costantino A, Martorana G,
     incongruence. J Sex Med. 2014;11(8):1999–2011.                                Pelusi G, Meriggiola MC. Testosterone decreases adiponectin
               Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 33 of 35
doi: 10.1210/jc.2017-01658                                                                                  https://academic.oup.com/jcem       3901



       levels in female to male transsexuals. Asian J Androl. 2006;8(6):            estradiol levels with bone mineral density in elderly men from the
       725–729.                                                                     Framingham study. Ann Intern Med. 2000;133(12):951–963.
178.   Elbers JMH, Giltay EJ, Teerlink T, Scheffer PG, Asscheman H,          193.   Gennari L, Khosla S, Bilezikian JP. Estrogen and fracture risk in
       Seidell JC, Gooren LJG. Effects of sex steroids on components of             men. J Bone Miner Res. 2008;23(10):1548–1551.
       the insulin resistance syndrome in transsexual subjects. Clin         194.   Khosla S, Melton LJ III, Atkinson EJ, O’Fallon WM, Klee GG,
       Endocrinol (Oxf). 2003;58(5):562–571.                                        Riggs BL. Relationship of serum sex steroid levels and bone
179.   Giltay EJ, Lambert J, Gooren LJG, Elbers JMH, Steyn M, Ste-                  turnover markers with bone mineral density in men and women:
       houwer CDA. Sex steroids, insulin, and arterial stiffness in women           a key role for bioavailable estrogen. J Clin Endocrinol Metab.
       and men. Hypertension. 1999;34(4 Pt 1):590–597.                              1998;83(7):2266–2274.
180.   Polderman KH, Gooren LJ, Asscheman H, Bakker A, Heine RJ.             195.   Mueller A, Dittrich R, Binder H, Kuehnel W, Maltaris T, Hoff-
       Induction of insulin resistance by androgens and estrogens. J Clin           mann I, Beckmann MW. High dose estrogen treatment increases
       Endocrinol Metab. 1994;79(1):265–271.                                        bone mineral density in male-to-female transsexuals receiving
181.   Maraka S. Effect of sex steroids on lipids, venous thromboembolism,          gonadotropin-releasing hormone agonist in the absence of tes-
       cardiovascular disease and mortality in transgender individuals:
                                                                                    tosterone. Eur J Endocrinol. 2005;153(1):107–113.




                                                                                                                                                         Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
       a systematic review and meta-analysis. Available at: http://press.
                                                                             196.   Ruetsche AG, Kneubuehl R, Birkhaeuser MH, Lippuner K.
       endocrine.org/doi/abs/10.1210/endo-meetings.2016.RE.15.FRI-136.              Cortical and trabecular bone mineral density in transsexuals after
       Accessed 3 July 2017.
                                                                                    long-term cross-sex hormonal treatment: a cross-sectional study.
182.   Meriggiola MC, Armillotta F, Costantino A, Altieri P, Saad F,
                                                                                    Osteoporos Int. 2005;16(7):791–798.
       Kalhorn T, Perrone AM, Ghi T, Pelusi C, Pelusi G. Effects of
                                                                             197.   Ganly I, Taylor EW. Breast cancer in a trans-sexual man receiving
       testosterone undecanoate administered alone or in combination
                                                                                    hormone replacement therapy. Br J Surg. 1995;82(3):341.
       with letrozole or dutasteride in female to male transsexuals. J Sex
                                                                             198.   Pritchard TJ, Pankowsky DA, Crowe JP, Abdul-Karim FW. Breast
       Med. 2008;5(10):2442–2453.                                                   cancer in a male-to-female transsexual. A case report. JAMA.
183.   Giltay EJ, Toorians AW, Sarabdjitsingh AR, de Vries NA, Gooren
                                                                                    1988;259(15):2278–2280.
       LJ. Established risk factors for coronary heart disease are un-
                                                                             199.   Symmers WS. Carcinoma of breast in trans-sexual individuals
       related to androgen-induced baldness in female-to-male trans-
                                                                                    after surgical and hormonal interference with the primary and
       sexuals. J Endocrinol. 2004;180(1):107–112.
                                                                                    secondary sex characteristics. BMJ. 1968;2(5597):83–85.
184.   Giltay EJ, Verhoef P, Gooren LJG, Geleijnse JM, Schouten EG,
                                                                             200.   Brown GR. Breast cancer in transgender veterans: a ten-case se-
       Stehouwer CDA. Oral and transdermal estrogens both lower
                                                                                    ries. LGBT Health. 2015;2(1):77–80.
       plasma total homocysteine in male-to-female transsexuals. Ath-
                                                                             201.   Shao T, Grossbard ML, Klein P. Breast cancer in female-to-male
       erosclerosis. 2003;168(1):139–146.                                           transsexuals: two cases with a review of physiology and man-
185.   Calof OM, Singh AB, Lee ML, Kenny AM, Urban RJ, Tenover JL,
                                                                                    agement. Clin Breast Cancer. 2011;11(6):417–419.
       Bhasin S. Adverse events associated with testosterone replacement
                                                                             202.   Nikolic DV, Djordjevic ML, Granic M, Nikolic AT, Stanimirovic
       in middle-aged and older men: a meta-analysis of randomized,
                                                                                    VV, Zdravkovic D, Jelic S. Importance of revealing a rare case of
       placebo-controlled trials. J Gerontol A Biol Sci Med Sci. 2005;
                                                                                    breast cancer in a female to male transsexual after bilateral
       60(11):1451–1457.
                                                                                    mastectomy. World J Surg Oncol. 2012;10:280.
186.   Expert Panel on Detection, Evaluation, and Treatment of High
                                                                             203.   Bösze P, Tóth A, Török M. Hormone replacement and the risk of
       Blood Cholesterol in Adults. Executive summary of the Third
                                                                                    breast cancer in Turner’s syndrome. N Engl J Med. 2006;355(24):
       Report of the National Cholesterol Education Program (NCEP)
                                                                                    2599–2600.
       Expert Panel on Detection, Evaluation, and Treatment of High
                                                                             204.   Schoemaker MJ, Swerdlow AJ, Higgins CD, Wright AF, Jacobs
       Blood Cholesterol in Adults (Adult Treatment Panel III). JAMA.
                                                                                    PA; UK Clinical Cytogenetics Group. Cancer incidence in women
       2001;285(19):2486–2497.
                                                                                    with Turner syndrome in Great Britain: a national cohort study.
187.   Murad MH, Elamin MB, Garcia MZ, Mullan RJ, Murad A,
       Erwin PJ, Montori VM. Hormonal therapy and sex reassignment:                 Lancet Oncol. 2008;9(3):239–246.
       a systematic review and meta-analysis of quality of life and          205.   Smith RA, Cokkinides V, Eyre HJ. American Cancer Society
                                                                                    guidelines for the early detection of cancer, 2006. CA Cancer J
       psychosocial outcomes. Clin Endocrinol (Oxf). 2010;72(2):
       214–231.                                                                     Clin. 2006;56(1):11–25, quiz 49–50.
188.   Van Caenegem E, Wierckx K, Taes Y, Schreiner T, Vandewalle S,         206.   Wilson JD, Roehrborn C. Long-term consequences of castration
       Toye K, Lapauw B, Kaufman JM, T’Sjoen G. Body composition,                   in men: lessons from the Skoptzy and the eunuchs of the Chinese
       bone turnover, and bone mass in trans men during testosterone                and Ottoman courts. J Clin Endocrinol Metab. 1999;84(12):
       treatment: 1-year follow-up data from a prospective case-                    4324–4331.
       controlled study (ENIGI). Eur J Endocrinol. 2015;172(2):              207.   van Kesteren P, Meinhardt W, van der Valk P, Geldof A, Megens J,
       163–171.                                                                     Gooren L. Effects of estrogens only on the prostates of aging men.
189.   Turner A, Chen TC, Barber TW, Malabanan AO, Holick MF,                       J Urol. 1996;156(4):1349–1353.
       Tangpricha V. Testosterone increases bone mineral density in          208.   Brown JA, Wilson TM. Benign prostatic hyperplasia requiring
       female-to-male transsexuals: a case series of 15 subjects. Clin              transurethral resection of the prostate in a 60-year-old male-to-
       Endocrinol (Oxf). 2004;61(5):560–566.                                        female transsexual. Br J Urol. 1997;80(6):956–957.
190.   van Kesteren P, Lips P, Gooren LJG, Asscheman H, Megens J.            209.   Casella R, Bubendorf L, Schaefer DJ, Bachmann A, Gasser TC,
       Long-term follow-up of bone mineral density and bone meta-                   Sulser T. Does the prostate really need androgens to grow?
       bolism in transsexuals treated with cross-sex hormones. Clin                 Transurethral resection of the prostate in a male-to-female
       Endocrinol (Oxf). 1998;48(3):347–354.                                        transsexual 25 years after sex-changing operation. Urol Int.
191.   Van Caenegem E, Taes Y, Wierckx K, Vandewalle S, Toye K,                     2005;75(3):288–290.
       Kaufman JM, Schreiner T, Haraldsen I, T’Sjoen G. Low bone             210.   Dorff TB, Shazer RL, Nepomuceno EM, Tucker SJ. Successful
       mass is prevalent in male-to-female transsexual persons before the           treatment of metastatic androgen-independent prostate carci-
       start of cross-sex hormonal therapy and gonadectomy. Bone.                   noma in a transsexual patient. Clin Genitourin Cancer. 2007;5(5):
       2013;54(1):92–97.                                                            344–346.
192.   Amin S, Zhang Y, Sawin CT, Evans SR, Hannan MT, Kiel DP,              211.   Thurston AV. Carcinoma of the prostate in a transsexual. Br J
       Wilson PW, Felson DT. Association of hypogonadism and                        Urol. 1994;73(2):217.
                 Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 34 of 35
3902     Hembree et al    Guidelines on Gender-Dysphoric/Gender-Incongruent Persons   J Clin Endocrinol Metab, November 2017, 102(11):3869–3903



212. van Harst EP, Newling DW, Gooren LJ, Asscheman H, Prenger               230. Dessy LA, Mazzocchi M, Corrias F, Ceccarelli S, Marchese C,
     DM. Metastatic prostatic carcinoma in a male-to-female trans-                Scuderi N. The use of cultured autologous oral epithelial cells for
     sexual. BJU Int. 1998;81:776.                                                vaginoplasty in male-to-female transsexuals: a feasibility, safety,
213. Turo R, Jallad S, Prescott S, Cross WR. Metastatic prostate cancer           and advantageousness clinical pilot study. Plast Reconstr Surg.
     in transsexual diagnosed after three decades of estrogen therapy.            2014;133(1):158–161.
     Can Urol Assoc J. 2013;7(7–8):E544–E546.                                231. Li FY, Xu YS, Zhou CD, Zhou Y, Li SK, Li Q. Long-term out-
214. Miksad RA, Bubley G, Church P, Sanda M, Rofsky N, Kaplan I,                  comes of vaginoplasty with autologous buccal micromucosa.
     Cooper A. Prostate cancer in a transgender woman 41 years after              Obstet Gynecol. 2014;123(5):951–956.
     initiation of feminization. JAMA. 2006;296(19):2316–2317.               232. Kanhai RC. Sensate vagina pedicled-spot for male-to-female
215. Moyer VA; U.S. Preventive Services Task Force. Screening for                 transsexuals: the experience in the first 50 patients. Aesthetic
     prostate cancer: U.S. Preventive Services Task Force recommen-               Plast Surg. 2016;40(2):284–287.
     dation statement. Ann Intern Med. 2012;157(2):120–134.                  233. Straayer C. Transplants for transsexuals? Ambitions, concerns,
216. Futterweit W. Endocrine therapy of transsexualism and potential              ideology. Paper presented at: Trans*Studies: An International
     complications of long-term treatment. Arch Sex Behav. 1998;                  Transdisciplinary Conference on Gender, Embodiment, and




                                                                                                                                                        Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
     27(2):209–226.                                                               Sexuality; 7–10 September 2016; University of Arizona, Tucson,
217. Miller N, Bédard YC, Cooter NB, Shaul DL. Histological changes              AZ.
     in the genital tract in transsexual women following androgen            234. Bucci S, Mazzon G, Liguori G, Napoli R, Pavan N, Bormioli S,
     therapy. Histopathology. 1986;10(7):661–669.                                 Ollandini G, De Concilio B, Trombetta C. Neovaginal prolapse in
218. O’Hanlan KA, Dibble SL, Young-Spint M. Total laparoscopic                    male-to-female transsexuals: an 18-year-long experience. Biomed
     hysterectomy for female-to-male transsexuals. Obstet Gynecol.                Res Int. 2014;2014:240761.
     2007;110(5):1096–1101.                                                  235. Raigosa M, Avvedimento S, Yoon TS, Cruz-Gimeno J, Rodriguez
219. Dizon DS, Tejada-Berges T, Koelliker S, Steinhoff M, Granai CO.              G, Fontdevila J. Male-to-female genital reassignment surgery:
     Ovarian cancer associated with testosterone supplementation in a             a retrospective review of surgical technique and complications in
     female-to-male transsexual patient. Gynecol Obstet Invest. 2006;             60 patients. J Sex Med. 2015;12(8):1837–1845.
     62(4):226–228.                                                          236. Green R. Sexual functioning in post-operative transsexuals: male-
220. Hage JJ, Dekker JJML, Karim RB, Verheijen RHM, Bloemena E.                   to-female and female-to-male. Int J Impot Res. 1998;10(Suppl 1):
     Ovarian cancer in female-to-male transsexuals: report of two                 S22–S24.
     cases. Gynecol Oncol. 2000;76(3):413–415.                               237. Hess J, Rossi Neto R, Panic L, Rübben H, Senf W. Satisfaction
221. Mueller A, Gooren L. Hormone-related tumors in transsexuals                  with male-to-female gender reassignment surgery. Dtsch Arztebl
     receiving treatment with cross-sex hormones. Eur J Endocrinol.               Int. 2014;111(47):795–801.
     2008;159(3):197–202.                                                    238. Nygren U, Nordenskjold A, Arver S, Sodersten M. Effects on voice
222. Coleman E, Bockting W, Botzer M, Cohen-Kettenis P, DeCuypere                 fundamental frequency and satisfaction with voice in trans men
     G, Feldman J, Fraser L, Green J, Knudson G, Meyer WJ, Monstrey               during testosterone treatment—a longitudinal study. J Voice.
     S, Adler RK, Brown GR, Devor AH, Ehrbar R, Ettner R, Eyler E,                2016;30(6):766.e23-766.e34.
     Garofalo R, Karasic DH, Lev AI, Mayer G, Meyer-Bahlburg H,              239. Becking AG, Tuinzing DB, Hage JJ, Gooren LJG. Transgender
     Hall BP, Pfaefflin F, Rachlin K, Robinson B, Schechter LS,                   feminization of the facial skeleton. Clin Plast Surg. 2007;34(3):
     Tangpricha V, van Trotsenburg M, Vitale A, Winter S, Whittle S,              557–564.
     Wylie KR, Zucker K. Standards of care for the health of trans-          240. Giraldo F, Esteva I, Bergero T, Cano G, González C, Salinas P,
     sexual, transgender, and gender-nonconforming people, version                Rivada E, Lara JS, Soriguer F; Andalusia Gender Team. Corona
     7. Int J Transgenderism. 2012;13:165–232.                                    glans clitoroplasty and urethropreputial vestibuloplasty in male-
223. Colebunders B, D’Arpa S, Weijers S, Lumen N, Hoebeke P,                      to-female transsexuals: the vulval aesthetic refinement by the
     Monstrey S. Female-to-male gender reassignment surgery. In:                  Andalusia Gender Team. Plast Reconstr Surg. 2004;114(6):
     Ettner R, Monstrey S, Coleman E, eds. Principles of Transgender              1543–1550.
     Medicine and Surgery. 2nd ed. New York, NY: Routledge Taylor            241. Goddard JC, Vickery RM, Terry TR. Development of feminizing
     & Francis Group; 2016:279–317.                                               genitoplasty for gender dysphoria. J Sex Med. 2007;4(4 Pt 1):
224. Monstrey S, Hoebeke P, Dhont M, De Cuypere G, Rubens R,                      981–989.
     Moerman M, Hamdi M, Van Landuyt K, Blondeel P. Surgical                 242. Hage JJ, de Graaf FH, Bouman FG, Bloem JJAM. Sculpturing the
     therapy in transsexual patients: a multi-disciplinary approach.              glans in phalloplasty. Plast Reconstr Surg. 1993;92(1):157–161,
     Acta Chir Belg. 2001;101(5):200–209.                                         discussion 162.
225. Selvaggi G, Ceulemans P, De Cuypere G, VanLanduyt K, Blondeel           243. Thiagaraj D, Gunasegaram R, Loganath A, Peh KL, Kottegoda
     P, Hamdi M, Bowman C, Monstrey S. Gender identity disorder:                  SR, Ratnam SS. Histopathology of the testes from male trans-
     general overview and surgical treatment for vaginoplasty in                  sexuals on oestrogen therapy. Ann Acad Med Singapore. 1987;
     male-to-female transsexuals. Plast Reconstr Surg. 2005;116(6):               16(2):347–348.
     135e–145e.                                                              244. Monstrey SJ, Ceulemans P, Hoebeke P. Sex reassignment surgery
226. Tugnet N, Goddard JC, Vickery RM, Khoosal D, Terry TR.                       in the female-to-male transsexual. Semin Plast Surg. 2011;25(3):
     Current management of male-to-female gender identity disorder                229–244.
     in the UK. Postgrad Med J. 2007;83(984):638–642.                        245. Perovic SV, Djinovic R, Bumbasirevic M, Djordjevic M, Vukovic
227. Horbach SER, Bouman M-B, Smit JM, Özer M, Buncamper ME,                     P. Total phalloplasty using a musculocutaneous latissimus dorsi
     Mullender MG. Outcome of vaginoplasty in male-to-female                      flap. BJU Int. 2007;100(4):899–905, discussion 905.
     transgenders: a systematic review of surgical techniques. J Sex         246. Vesely J, Hyza P, Ranno R, Cigna E, Monni N, Stupka I, Justan I,
     Med. 2015;12(6):1499–1512.                                                   Dvorak Z, Novak P, Ranno S. New technique of total phalloplasty
228. Wroblewski P, Gustafsson J, Selvaggi G. Sex reassignment surgery             with reinnervated latissimus dorsi myocutaneous free flap in
     for transsexuals. Curr Opin Endocrinol Diabetes Obes. 2013;                  female-to-male transsexuals. Ann Plast Surg. 2007;58(5):
     20(6):570–574.                                                               544–550.
229. Morrison SD, Satterwhite T, Grant DW, Kirby J, Laub DR, Sr,             247. Ranno R, Veselý J, Hýza P, Stupka I, Justan I, Dvorák Z, Monni
     VanMaasdam J. Long-term outcomes of rectosigmoid neo-                        N, Novák P, Ranno S. Neo-phalloplasty with re-innervated lat-
     colporrhaphy in male-to-female gender reassignment surgery.                  issimus dorsi free flap: a functional study of a novel technique.
     Plast Reconstr Surg. 2015;136(2):386–394.                                    Acta Chir Plast. 2007;49(1):3–7.
              Case 4:21-cv-00450-JM Document 45-21 Filed 07/09/21 Page 35 of 35
doi: 10.1210/jc.2017-01658                                                                                https://academic.oup.com/jcem        3903



248. Garcia MM, Christopher NA, De Luca F, Spilotros M, Ralph DJ.                procedures for sex reassignment: a systematic review. J Plast
     Overall satisfaction, sexual function, and the durability of neo-           Reconstr Aesthet Surg. 2009;62(3):294–306, discussion 306–308.
     phallus dimensions following staged female to male genital gender    258.   Selvaggi G, Elander A. Penile reconstruction/formation. Curr
     confirming surgery: the Institute of Urology, London U.K. ex-               Opin Urol. 2008;18(6):589–597.
     perience. Transl Androl Urol. 2014;3(2):156–162.                     259.   Dhejne C, Lichtenstein P, Boman M, Johansson ALV, Långström
249. Chen H-C, Gedebou TM, Yazar S, Tang Y-B. Prefabrication of the              N, Landén M. Long-term follow-up of transsexual persons un-
     free fibula osteocutaneous flap to create a functional human penis          dergoing sex reassignment surgery: cohort study in Sweden. PLoS
     using a controlled fistula method. J Reconstr Microsurg. 2007;              One. 2011;6(2):e16885.
     23(3):151–154.                                                       260.   Kuhn A, Bodmer C, Stadlmayr W, Kuhn P, Mueller MD,
250. Hoebeke PB, Decaestecker K, Beysens M, Opdenakker Y, Lumen                  Birkhäuser M. Quality of life 15 years after sex reassignment
     N, Monstrey SM. Erectile implants in female-to-male trans-                  surgery for transsexualism. Fertil Steril. 2009;92(5):1685–1689.e3.
     sexuals: our experience in 129 patients. Eur Urol. 2010;57(2):       261.   Papadopulos NA, Lellé JD, Zavlin D, Herschbach P, Henrich G,
     334–341.                                                                    Kovacs L, Ehrenberger B, Kluger AK, Machens HG, Schaff J.
251. Hage JJ. Metaidoioplasty: an alternative phalloplasty technique in          Quality of life and patient satisfaction following male-to-female




                                                                                                                                                        Downloaded from https://academic.oup.com/jcem/article/102/11/3869/4157558 by guest on 30 June 2021
     transsexuals. Plast Reconstr Surg. 1996;97(1):161–167.                      sex reassignment surgery. J Sex Med. 2017;14(5):721–730.
252. Cohanzad S. Extensive metoidioplasty as a technique capable of       262.   Simonsen RK, Hald GM, Kristensen E, Giraldi A. Long-term
     creating a compatible analogue to a natural penis in female                 follow-up of individuals undergoing sex-reassignment surgery:
     transsexuals. Aesthetic Plast Surg. 2016;40(1):130–138.                     somatic morbidity and cause of death. Sex Med. 2016;4(1):
253. Selvaggi G, Hoebeke P, Ceulemans P, Hamdi M, Van Landuyt K,                 e60–e68.
     Blondeel P, De Cuypere G, Monstrey S. Scrotal reconstruction in      263.   Djordjevic ML, Bizic MR, Duisin D, Bouman MB, Buncamper M.
     female-to-male transsexuals: a novel scrotoplasty. Plast Reconstr           Reversal Surgery in regretful male-to-female transsexuals after sex
     Surg. 2009;123(6):1710–1718.                                                reassignment surgery. J Sex Med. 2016;13(6):1000–1007.
254. Bjerrome Ahlin H, Kölby L, Elander A, Selvaggi G. Improved          264.   Liberopoulos EN, Florentin M, Mikhailidis DP, Elisaf MS.
     results after implementation of the Ghent algorithm for sub-                Compliance with lipid-lowering therapy and its impact on car-
     cutaneous mastectomy in female-to-male transsexuals. J Plast                diovascular morbidity and mortality. Expert Opin Drug Saf.
     Surg Hand Surg. 2014;48(6):362–367.                                         2008;7(6):717–725.
255. Wolter A, Diedrichson J, Scholz T, Arens-Landwehr A, Liebau J.       265.   Forbes SS, Stephen WJ, Harper WL, Loeb M, Smith R, Chris-
     Sexual reassignment surgery in female-to-male transsexuals: an              toffersen EP, McLean RF. Implementation of evidence-based
     algorithm for subcutaneous mastectomy. J Plast Reconstr Aesthet             practices for surgical site infection prophylaxis: results of a pre-
     Surg. 2015;68(2):184–191.                                                   and postintervention study. J Am Coll Surg. 2008;207(3):
256. Richards C, Barrett J. The case for bilateral mastectomy and male           336–341.
     chest contouring for the female-to-male transsexual. Ann R Coll      266.   Davis PJ, Spady D, de Gara C, Forgie SE. Practices and attitudes of
     Surg Engl. 2013;95(2):93–95.                                                surgeons toward the prevention of surgical site infections: a pro-
257. Sutcliffe PA, Dixon S, Akehurst RL, Wilkinson A, Shippam A,                 vincial survey in Alberta, Canada. Infect Control Hosp Epidemiol.
     White S, Richards R, Caddy CM. Evaluation of surgical                       2008;29(12):1164–1166.
